          Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 1 of 113


 1   Robert Ahdoot, SBN 172098
     rahdoot@ahdootwolfson.com
 2   Tina Wolfson, SBN 174806
     twolfson@ahdootwolfson.com
 3   Theodore Maya, SBN 223242
     tmaya@ahdootwolfson.com
 4   AHDOOT & WOLFSON, PC
     10728 Lindbrook Drive
 5   Los Angeles, California 90024
     Tel: 310-474-9111; Fax: 310-474-8585
 6

 7                                                       REDACTED VERSION OF
     Class Counsel                                       DOCUMENT(S) SOUGHT TO
 8
                                                         BE SEALED
 9

10                                 UNITED STATES DISTRICT COURT

11                            NORTHERN DISTRICT OF CALIFORNIA

12    BYRON MCKNIGHT, JULIAN MENA, TODD           Case No. 4:14-cv-05615-JST
      SCHREIBER, NATE COOLIDGE, and
13    ERNESTO MEJIA, individually and on behalf   The Honorable Jon S. Tigar
      of all others similarly situated,
14
                     Plaintiffs,                  DECLARATION OF ROBERT AHDOOT IN
15                                                SUPPORT OF PLAINTIFFS’ RENEWED
       vs.                                        MOTION FOR ATTORNEYS’ FEES AND
16                                                EXPENSES AND FOR CONSIDERATION
      UBER TECHNOLOGIES, INC., a Delaware         OF EXPERT TESTIMONY IN SUPPORT
17    Corporation, and RASIER, LLC, a Delaware    THEREOF UNDER 28 U.S.C § 1712(d)
      Limited Liability Company,
18
                     Defendants.                  Date: May 6, 2020
19                                                Time: 2:00 p.m.
                                                  Place: Oakland Courthouse, Courtroom 6 –
20                                                2nd Floor. 1301 Clay Street, Oakland, CA
                                                  94612
21

22

23

24

25

26

27

28


               DECL. OF ROBERT AHDOOT ISO RENEWED MOTION FOR ATTORNEYS’ FEES
                                  (CASE NO. 4:14-CV-05615-JST)
            Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 2 of 113


 1                                     DECLARATION OF ROBERT AHDOOT

 2   I, Robert Ahdoot, declare as follows:

 3          1.      I am a partner and founding member of Ahdoot & Wolfson, PC (“AW”), a member in

 4   good standing of the bar of the State of California, and designated by the Court as Class Counsel in this

 5   matter. I respectfully submit this declaration in support of Plaintiffs’ Renewed Motion for an Award of

 6   Attorneys’ Fees and Expenses. I have personal knowledge of the facts set forth in this declaration and

 7   could and will testify competently to them if called upon to do so.

 8                 CLASS COUNSEL’S LITIGATION AND SETTLEMENT EFFORTS

 9          2.      Even before initiating the Actions, AW conducted extensive research regarding

10   Defendants’ representations, marketing, business practices, and promotional efforts. AW investigated

11   facts and the applicable law and standards relating to background checks and commercial transportation

12   service safety, and AW researched and analyzed the merits of any potential causes of action and defenses.

13   AW continued these efforts after filing the Actions and before entering into the 2016 Stipulated Settlement

14   and the 2017 Amended Settlement.

15          3.      During the post-filing investigative phase, AW submitted comprehensive requests for

16   information regarding their allegations and Defendants’ anticipated defenses, and Defendants provided

17   thousands of pages of responsive documents and sworn responses. AW thoroughly analyzed and evaluated

18   all information provided, including documents bearing on Defendants’ background checks, alleged safety

19   expenditures, the Safe Rides Fee and resulting revenues, and Defendants’ representations, advertising, and

20   marketing regarding safety.

21          4.      AW’s investigation also included a detailed inspection and testing of Defendants’ ride

22   share App across various operating system platforms; consultations with experts; interviews of witnesses,

23   drivers, and putative class members; the evaluation of documents and information related to other

24   litigation against Defendants; as well as extensive factual and legal research regarding arbitration, the

25   sufficiency of the claims, and the appropriateness of class certification.

26          5.      AW conducted ten extensive interviews of key witnesses over the course of three days at

27   Uber’s offices and other locations in San Francisco. These witnesses included high-level Uber employees

28   with direct knowledge of facts at issue in the Actions, including safety representations, safety measures,
                                               – 1 –
                  DECL. OF ROBERT AHDOOT ISO RENEWED MOTION FOR ATTORNEYS’ FEES
                                     (CASE NO. 4:14-CV-05615-JST)
           Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 3 of 113


 1   alleged safety expenditures, details regarding the Safe Rides Fee, user databases, and other relevant areas

 2   of Uber’s operations.

 3          6.      AW also analyzed the pleadings and motion practice in many of the related cases before

 4   this court, as well as additional cases involving Uber’s safety messaging. These cases included California

 5   v. Uber Techs., Inc., No. CGC-14-543120 (S.F. Sup. Ct.), Cordas v. Uber Techs., Inc., No. 16-CV-04065-

 6   RS (N.D. Cal.), Cullinane v. Uber Techs., Inc., No. CV 14-14750-DPW (D. Mass.), Curbia v. Uber Techs,

 7   Inc., No. A-16-CA-544-SS (W.D. Tex.), Goldberg v. Uber Techs., Inc., No. 1:14-cv-14264-RGS (D.

 8   Mass.), Greater Houston Transportation Co. v. Uber Techs., Inc., No. 14-941 (S.D. Tex.), In re Uber

 9   FCRA Litig., No. C-14-5200 EMC (N.D. Cal.), L.A. Taxi Cooperative, Inc. v. Uber Techs., Inc., No. 15-

10   cv-01257-JST (N.D. Cal.), Lavitman v. Uber Techs., Inc., No. 2012-04490 (Mass.), Metter v. Uber Techs.,

11   Inc., No. 16-CV-06652-RS (N.D. Cal.), Meyer v. Kalanick, 200 F. Supp. 3d 408, 420 (S.D.N.Y. 2016),

12   O’Connor v. Uber Techs., Inc., 201 F. Supp. 3d 1110 (N.D. Cal. 2016), Price v. Uber Techs., Inc., No.

13   BC554512 (L.A. Sup. Ct.), and Sabatino v. Uber Techs., Inc., No. 15-cv-00363 (N.D. Cal.).

14          7.      In December 2014, Counsel for plaintiffs Philliben and McKnight prepared and filed a

15   nationwide class action, No. 3:14-cv-05615 (“McKnight”), asserting causes of action for violations of

16   California’s False Advertising Law (“FAL”), Cal. Bus. & Prof. Code §17500 et seq., and Unfair

17   Competition Law (“UCL”), Cal. Bus. & Prof. Code §17200 et seq., and alleging, inter alia,

18   misrepresentations and omissions regarding Defendants’ “Safe Rides Fee,” safety measures, alleged

19   expenditures, and driver background checks.

20          8.      On or about January 6, 2015, AW filed a putative class action lawsuit on behalf of Andrea

21   Pappey and others similarly situated, against Uber Technologies, Inc., in the United States District Court

22   for the Northern District of California, Case No. 3:15-cv-00064 (“Mena”). On or about April 13, 2015,

23   (i) the Complaint filed in Mena was amended to, among other things, add Plaintiffs Julian Mena, Todd

24   Schreiber, Nate Coolidge, and Ernesto Mejia as representative Plaintiffs, and (ii) Andrea Pappey withdrew

25   from the Mena lawsuit as a plaintiff. The Mena lawsuit asserted causes of action for Breach of Implied

26   Contract (pursuant to California, Illinois, and Massachusetts law), alleged violations of California’s

27   Consumers Legal Remedies Act (Cal. Civ. Code § 1750 et seq.), California’s Unfair Competition Law

28   (Cal. Bus. & Prof. Code § 17200 et seq.), California’s False Advertising Law (Cal. Bus. & Prof. Code
                                               – 2 –
                  DECL. OF ROBERT AHDOOT ISO RENEWED MOTION FOR ATTORNEYS’ FEES
                                     (CASE NO. 4:14-CV-05615-JST)
            Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 4 of 113


 1   § 17500 et seq.), and Illinois Consumer Fraud Act (815 ILCS 502/2, et seq.) and which alleged, inter alia,

 2   that Defendants made misrepresentations and omissions regarding their “Safe Rides Fee,” their safety

 3   measures, and the nature and character of their background checks, on behalf of a putative nationwide

 4   class, or in the alternative, a California, Illinois, and Massachusetts class of consumers. (Mena Dkt. No.

 5   28).

 6          9.         On or about February 16, 2015, the parties filed a joint stipulation to relate Mena and

 7   Northern District of California Case No. 4:14-cv-05615 (“McKnight”).1 The Court granted this stipulation

 8   on or about February 18, 2015 (McKnight, Dkt. No. 23; Mena, Dkt. No. 19), and ordered that Mena and

 9   McKnight are related.

10          10.        Co-Class Counsel and AW thereafter cooperated in organizing a leadership structure to

11   effectively and efficiently prosecute the claims on behalf of Plaintiffs and the proposed Class.

12          11.        On or about May 4, 2015, Defendants filed an Administrative Motion To Determine

13   Whether Cases Should Be Related seeking to relate Mena and Philliben to a lawsuit entitled L.A. Taxi

14   Cooperative, Inc. et al. v. Uber Technologies, Inc. et al., Case No. 3:15-cv-01257, filed on or about March

15   18, 2015 in the United States District Court for the Northern District of California (“L.A. Taxi”)

16   (McKnight, Dkt. Nos. 34 to 35). The Court granted this Motion on or about May 12, 2015 (McKnight,

17   Dkt. No. 36).

18          12.        On or about May 4, 2015, in the response to the first amended complaint filed in Mena,

19   Defendant Uber Technologies, Inc. filed a Motion to Stay Proceedings Pending Arbitration (Mena, Dkt.

20   Nos. 31 to 36). AW filed the Mena plaintiffs’ response in opposition to this Motion on or about May 13,

21   2015 (Mena, Dkt. Nos. 37 to 38) and Defendants filed their Reply on or about May 26, 2015 (Mena, Dkt.

22   Nos. 39 to 41).

23          13.        On or about June 1, 2015, AW filed the Mena plaintiffs’ Objection to and Motion To Strike

24   Reply Evidence Re Defendant’s Motion To Stay Proceedings Pending Arbitration, or in the Alternative,

25   Request for a Surreply (Mena, Dkt. No. 42). On or about June 2, 2014, the Court granted the Mena

26
     1
27    In May 2017, Counsel for Byron McKnight filed a Stipulation of Partial Dismissal of Matthew Philliben
     dismissing all claims related to Matthew Philliben without prejudice. This matter is referred to as
28   McKnight, et al. v. Uber Technologies, Inc., et al. (McKnight, Dkt. 121).
                                               – 3 –
                  DECL. OF ROBERT AHDOOT ISO RENEWED MOTION FOR ATTORNEYS’ FEES
                                     (CASE NO. 4:14-CV-05615-JST)
            Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 5 of 113


 1   plaintiffs leave to file a Surreply and continued the hearing on Defendant’s Motion to Stay from June 11,

 2   2015 to July 2, 2015. (Mena, Dkt. No. 43).

 3          14.     On or about June 9, 2015, AW filed the Mena plaintiffs’ Surreply In Opposition To

 4   Defendant’s Motion To Stay Proceedings Pending Arbitration. (Mena, Dkt. No. 45.) On or about June

 5   10, 2015, AW filed the Mena plaintiffs’ Statement of Recent Decision In Support of Plaintiffs’ Opposition

 6   To Defendant’s Motion To Stay Proceedings Pending Arbitration. (Mena, Dkt. 46.)

 7          15.     On or about June 29, 2015, the Parties filed a Stipulation and Proposed Order For A

 8   Temporary Stay Pending Mediation (Mena, Dkt. 48; McKnight, Dkt. 48); and on or about July 29, 2015,

 9   the Parties filed a Stipulation With Proposed Order For A Second Temporary Stay Pending Mediation.

10   (Mena, Dkt. 52; McKnight, Dkt. 51.)

11          16.     On July 29, 2015, the Parties filed a Stipulation and Protective Order (Mena Dkt. 49;

12   McKnight Dkt. 50), which was entered by the Court on August 3, 2015. (Mena Dkt. 51; McKnight Dkt.

13   52.)

14          17.     On or about January 7, 2016, Class Counsel filed a Consolidated Class Action Complaint,

15   which asserted causes of action for Breach of Implied Contract, alleged violations of California’s

16   Consumers Legal Remedies Act (Cal. Civ. Code § 1750 et seq.), California’s Unfair Competition Law

17   (Cal. Bus. & Prof. Code § 17200 et seq.), California’s False Advertising Law (Cal. Bus. & Prof. Code

18   § 17500 et seq.), and Illinois Consumer Fraud Act (815 ILCS 502/2, et seq.) and which alleged, inter alia,

19   that Defendants made misrepresentations and omissions regarding their “Safe Rides Fee,” their safety

20   measures, and the nature and character of their background checks, on behalf of a putative nationwide

21   class, or in the alternative, a California, Illinois, and Massachusetts class of consumers. (McKnight, Dkt.

22   67.)

23          18.     AW and co-Class Counsel submitted comprehensive requests for information relevant to

24   their allegations and Defendants’ anticipated defenses and Defendants provided thousands of pages of

25   responsive documents and sworn responses (including responses and documents after the date of the First

26   Stipulation). Class Counsel thoroughly analyzed and evaluated all provided information, including

27   documents bearing on Defendants’ background checks, alleged safety expenditures, the Safe Rides Fee

28   and resulting revenues, and Defendants’ advertising and marketing regarding safety.
                                               – 4 –
                  DECL. OF ROBERT AHDOOT ISO RENEWED MOTION FOR ATTORNEYS’ FEES
                                     (CASE NO. 4:14-CV-05615-JST)
            Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 6 of 113


 1          19.     AW conducted an extensive investigation into the facts and law relating to the matters

 2   alleged in Plaintiffs’ respective Complaints, including (i) the extent, nature and quality of Defendants’

 3   safety procedures during the Class Period; (ii) Defendants’ representations and disclosures regarding the

 4   safety of Defendants’ ride share services; (iii) Defendants’ representations and disclosures regarding the

 5   Safe Rides Fee; (iv) financial data relating to Defendants’ safety related expenditures and revenues; (v)

 6   the size and composition of the Class; and (vi) data relating to the Class’ use of Defendants’ ride share

 7   services.

 8          20.     As noted, these exchanges of information continued after the Denial Order, and Defendants

 9   provided updated information to Class Counsel, plus thousands of pages of additional documents.

10          21.     Defendants also produced thousands of additional documents, including deposition

11   transcripts and expert reports from LA Taxi litigation, for Class Counsel’s review.

12          22.     In total, Defendants made eight (8) separate productions of documents over the course of

13   two years – productions containing, inter alia, deposition transcripts, written responses to discovery, and

14   documentary evidence, from the LA Taxi and other related litigations. Defendants produced documents

15   on August 12, 2015, August 18, 2015, August 21, 2015, September 30, 2015, October 30, 2015, February

16   11, 2016, May 11, 2017, and May 18, 2017. All in all, Defendants produced nearly 50,000 pages of

17   documents and data.

18          23.     In addition to the sheer volume of discovery reviewed by Class Counsel, it is worth noting

19   that every step of the discovery process came with hard fought negotiations by the Parties’ Counsel.

20          24.     The Parties began settlement discussions almost two years ago. After the arbitration

21   motions were fully briefed, the Parties began discussing possible settlement, which resulted in a long

22   series of arms’-length negotiations, including six separate days of mediation, a settlement conference

23   before the Chief Magistrate Judge Joseph C. Spero, and numerous face-to-face and telephonic meetings

24   between counsel and with the mediators, the Honorable Carl J. West (Ret.) of JAMS and Robert J. Kaplan,

25   Esq. of Judicate West.

26          25.     The first round of mediation consisted of three full days with Judge West, and included

27   many additional face-to-face and telephonic meetings between counsel and with Judge West. On or about

28
                                               – 5 –
                  DECL. OF ROBERT AHDOOT ISO RENEWED MOTION FOR ATTORNEYS’ FEES
                                     (CASE NO. 4:14-CV-05615-JST)
             Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 7 of 113


 1   August 24, 2015, AW attended an in-person mediation session with Judge West, which was attended by

 2   all Class Counsel and defense counsel.

 3           26.    I am informed and believe that Judge West is a highly respected and experienced class

 4   action mediator, who had joined JAMS following eighteen years on the bench, spending the most recent

 5   ten years as a judge with the Los Angeles County Superior Court’s complex litigation panel.

 6           27.    On or about September 17, 2015, the Parties filed a Joint Stipulation and Proposed Order

 7   Updating the Court on Settlement Discussions and Requesting Extension of Temporary Stay Pending

 8   Further Mediation. (Mena, Dkt. 56; McKnight, Dkt. 57.)

 9           28.    On or about October 2, 2015, AW attended, along with co-counsel, a second in-person

10   mediation session and, on or about October 30, 2015, a third in-person mediation session, all with Judge

11   West.

12           29.    On or about November 16, 2015, the Parties filed a Stipulation and Proposed Order

13   Updating the Court on the Settlement Discussions and Requesting Extension of Temporary Stay.

14           30.    After the third full day of mediation and another month of continued settlement discussions

15   directly and through Judge West, the Parties were able to report to the Court that they had reached a

16   settlement in principle in December 2015.

17           31.    On or about December 14, 2015, the Parties filed a Stipulation and Proposed Order

18   Updating the Court on the Parties’ Settlement in Principle and Requesting that Arbitration Hearing be

19   Vacated.

20           32.    After reaching a settlement in principle, the Parties commenced memorializing the full

21   Settlement, which generated numerous additional rounds of comprehensive and often spirited

22   negotiations. Counsel for the Parties extensively and painstakingly negotiated each specific aspect of the

23   Stipulation, down to each sentence and word, including each of its nine (9) exhibits.

24           33.    The Parties obtained bids from a number of professional class action administration

25   companies, who submitted detailed bids after I explained the terms and complex structure of the

26   settlement. Prior to the request for bids, the Parties met and conferred on the identity of the administrators

27   who would submit the bids. Thereafter, telephonic interviews were performed with each potential

28   administrator. The Plaintiffs then negotiated with the administrators and obtained a capped price for
                                                – 6 –
                   DECL. OF ROBERT AHDOOT ISO RENEWED MOTION FOR ATTORNEYS’ FEES
                                      (CASE NO. 4:14-CV-05615-JST)
            Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 8 of 113


 1   settlement notice and administration. Further, the Parties conducted detailed negotiations regarding class

 2   member data confidentiality and data security with the settlement administrator.

 3             34.    Class Counsel negotiated and meticulously refined the final notice program and each

 4   document comprising the notice (the Long Form Notice, Summary Notice, and Banner Ads for certain

 5   Internet advertising), with the assistance of a class action notice expert, to ensure that the information

 6   disseminated to Class Members is clear and concise.

 7             35.    The Stipulation of Settlement was filed with the Court on February 11, 2016. (McKnight,

 8   Dkt. 74) (“First Stipulation”). A motion for preliminary approval of the First Stipulation was filed the

 9   same day (McKnight, Dkt. 75-3) (“2016 Settlement”), along with a corresponding Motion to File Under

10   Seal various information regarding the Defendants’ business (McKnight, Dkt. 75).

11             36.    Soon thereafter, on February 24, 2016, the District Attorneys’ Offices for the City and

12   County of San Francisco, and the County of Los Angeles filed a Motion seeking to file an amicus brief

13   opposing the Motions to file certain settlement related materials under seal, which Defendants opposed

14   (McKnight, Dkts. 81, 82). The Court granted the District Attorneys’ request, and an amicus brief in

15   opposition to the Motion to Seal was filed on February 26, 2016, which Uber opposed. (McKnight, Dkts.

16   84, 85.) AW kept abreast and conducted in-depth review of all of these filings and the Court’s ruling.

17             37.    On March 21, 2016, after meet and confer with Defendants, AW filed a Notice to Amend

18   the Settlement Class definition and an amended proposed Preliminary Approval Order. (McKnight, Dkt.

19   88, 89.)

20             38.    On April 7, 2016, the District Attorneys’ withdrew their amicus brief in opposition to the

21   Motion to Seal. (McKnight, Dkt. 90.)

22             39.    On April 15, 2017, the Court granted and denied in part the Defendants’ request to file

23   certain materials under seal, and thereafter Defendants sought a modification of the Court’s Order.

24   (McKnight, Dkts. 91-93.) The Court granted Defendants request on July 7, 2016. (McKnight, Dkt. 94.)

25   Following the Court’s ruling, Plaintiffs filed the Motion for Preliminary Approval and the supporting

26   Declaration of Robert Ahdoot again to reflect the Court’s rulings on the Motion to seal. (McKnight, Dkts.

27   95-96.)

28
                                                  – 7 –
                     DECL. OF ROBERT AHDOOT ISO RENEWED MOTION FOR ATTORNEYS’ FEES
                                        (CASE NO. 4:14-CV-05615-JST)
            Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 9 of 113


 1          40.     On August 30, 2016, the Court issued an Order Denying Motion for Preliminary Approval

 2   of Class Action Settlement (McKnight, Dkt. 98) (“Denial Order”).

 3          41.     Following the Denial Order, Counsel for Plaintiffs and Defendants began discussions and

 4   negotiations regarding a new settlement. After an extensive meet and confer process, the Parties agreed

 5   upon a new mediator, Robert J. Kaplan, Esq. of Judicate West, to assist in these negotiations. AW then

 6   participated in three (3) in-person mediations on October 5, 2016, November 22, 2016, and January 5,

 7   2017. In addition, I met in person on December 7, 2016, in San Francisco, with Defense Counsel and two

 8   attorneys from Uber’s in-house counsel team and conducted detailed negotiations. Throughout the entire

 9   process, Plaintiffs conducted numerous telephonic discussions and negotiations both among themselves

10   and with the assistance of the new mediator.

11          42.     Almost a year after the First Stipulation of Settlement was filed, and after further telephonic

12   conference between Defense Counsel and me, the Parties reached an amended settlement in principle in

13   February 2017. However, many crucial terms remained outstanding.

14          43.     Thereafter, after further and extensive meet and confer and unsuccessful attempts to resolve

15   all of the remaining terms, Counsel for the Parties agreed that they would request the Court’s assistance

16   with respect to finalizing the terms of the new settlement. Pursuant to the Parties’ request, this Court

17   ordered the Parties to attend and participate in a settlement conference before Chief Magistrate Judge

18   Joseph C. Spero on March 7, 2017 to address the unresolved terms of the new settlement.

19          44.     After the settlement conference with Judge Spero, the Parties continued negotiating and

20   began drafting the terms of the amended stipulation of settlement. In depth negotiations continued

21   throughout March 2017, all of April 2017 and all of May 2017. Throughout this entire period the

22   negotiations were extensive and contentious, however, by May of 2017 the Parties were finally able to

23   agree on all terms.

24          45.     Counsel for the Parties then worked to update the First Stipulation and its respective

25   exhibits and declarations, and agreed to an Amended Stipulation of Settlement (“Amended Stipulation”)

26   in May 2017. As with the First Stipulation, Class Counsel negotiated and refined the Amended Stipulation

27   to reflect the revised class definition and other changes to the First Stipulation.

28
                                               – 8 –
                  DECL. OF ROBERT AHDOOT ISO RENEWED MOTION FOR ATTORNEYS’ FEES
                                     (CASE NO. 4:14-CV-05615-JST)
             Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 10 of 113


 1            46.    On June 1, 2017, Plaintiffs filed an Amended Stipulation of Settlement, Motion for

 2   Preliminary Approval, Motion to Seal, and a number of supporting declarations. (McKnight, Dkt. 125-

 3   131). On August 7, 2017, the Court granted preliminary approval of the Amended Stipulation of

 4   Settlement. (Dkt. 136.)

 5            47.    Following the entry of the Preliminary Approval Order, Class Counsel worked closely with

 6   the Settlement Administrator to ensure correct implementation of the notice program and payment election

 7   process.

 8            48.    On December 7, 2017, Class Counsel filed their original Motion for Attorneys’ Fees and

 9   Expenses and for Class Representative Service Awards. (Dkt. 140.)

10            49.    On January 25, 2018, Plaintiffs filed a Motion for Final Approval of Class Action

11   Settlement. (Dkt. 162.)

12            50.    Also on January 25, 2018, Plaintiffs filed a Response to Settlement Objections. (Dkt. 161.)

13            51.    On February 6, 2018, Plaintiffs filed a Motion to Strike “replies” in support of certain

14   objections to the Settlement. (Dkt. 167.)

15            52.    The Court held the final approval hearing on February 8, 2018 (the “Final Approval

16   Hearing”), at which time it requested supplemental briefing concerning the impact on this case, if any, of

17   In re Hyundai and Kia Fuel Econ. Litig., 881 F.3d 679 (9th Cir. 2018). (Dkt. 170.)

18            53.    Plaintiffs filed their supplemental brief concerning Hyundai on February 15, 2018. (Dkt.

19   175.)

20            54.    On April 19, 2018, the Court entered an order staying this action pending the Ninth

21   Circuit’s en banc review of the Hyundai decision.

22            55.    On June 6, 2019, the Ninth Circuit issued its en banc decision in In re Hyundai & Kia Fuel

23   Econ. Litig., 926 F.3d 539 (9th Cir. 2019), and on June 7, 2019, Plaintiffs filed a Notice of Supplemental

24   Authority regarding, providing the Court with a copy of, that opinion. (Dkt. 182.)

25            56.    On August 13, 2019, the Court entered its Order Granting Final Approval and Granting in

26   Part and Denying in Part Plaintiffs’ Motion for Attorney’s Fees, Costs, and Incentive Awards. (Dkt. 189

27   (the “Final Approval Order”).)

28
                                                 – 9 –
                    DECL. OF ROBERT AHDOOT ISO RENEWED MOTION FOR ATTORNEYS’ FEES
                                       (CASE NO. 4:14-CV-05615-JST)
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 11 of 113
           Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 12 of 113


 1   also worked to divide discovery tasks among the firms as much as possible. For example, with a very

 2   limited number of exceptions, rather than having one attorney from each firm on a meet and confer call,

 3   I would have one person conduct the call and report back to all Class Counsel. For maximum efficiency,

 4   the same attorney would generally handle any follow up. Moreover, whenever possible, Class Counsel

 5   attempted to have associate level attorneys handle discreet tasks as opposed to partner level attorneys.

 6   For example, the bulk of the discovery (UTBMS Code L300 (see discussion below) in this matter was

 7   performed with the supervision of a mid-level partner by associate level attorneys, who reported the

 8   results of their review to me or other senior partners as it related to the work being performed by that

 9   partner. With respect to settlement negotiations and drafting, while as much of the work performed was

10   tasked to associate level attorneys, the nature of the work required senior level partner oversight for most

11   of the work performed.

12          63.     Throughout this action, AW has sought to reach consensus with co-Class Counsel to

13   manage the administration and work division in this case in a systematic and efficient manner,

14   coordinating work assignments through conference calls, working to avoid duplication of efforts or

15   unnecessary work undertaken by any of the counsel for the Class in this case, and ensuring that the skills

16   and talents of counsel were put to use in an efficient and effective manner that maximized what each

17   firm and attorney could contribute in a non-redundant way.

18          64.     Working with me on this matter, on behalf of Plaintiffs Mena, Schreiber, Coolidge, and

19   Mejia (the plaintiffs who originally appeared on the Complaint filed in Mena) were my partners Tina

20   Wolfson and Theodore Maya and AW associates Vanessa Shakib, Bradley K. Keith and Meredith Lierz.

21   Also working with AW on this matter were Of Counsel attorney, Keith Custis, and our co-counsel Nick

22   Suciu, III from the law firm of Barbat, Mansur & Suciu PLLC. For the purposes of efficiency and ease,

23   I include the hours they worked on this matter as part of AW’s hours and application, as these attorneys

24   appeared with AW on the original complaint in Mena.

25          65.     Tina Wolfson attended and graduated Harvard Law School cum laude in 1994. Ms.

26   Wolfson began her civil litigation career at the Los Angeles office of Morrison & Foerster, LLP, where

27   she defended major corporations in complex actions and represented indigent individuals in immigration

28   and deportation trials as part of the firm’s pro bono practice. She then gained further invaluable litigation
                                               – 11 –
                  DECL. OF ROBERT AHDOOT ISO RENEWED MOTION FOR ATTORNEYS’ FEES
                                     (CASE NO. 4:14-CV-05615-JST)
           Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 13 of 113


 1   and trial experience at a boutique firm, focusing on representing plaintiffs on a contingency basis in civil

 2   rights and employee rights cases. Ms. Wolfson frequently lectures on numerous topics related to class

 3   action litigation across the country.

 4          66.     I attended and graduated Pepperdine Law School cum laude in 1994, where I served as

 5   Literary Editor of the Pepperdine Law Review. I also clerked for the Honorable Paul Flynn at the

 6   California Court of Appeals, and began my career as a civil litigator at the Los Angeles office of Mendes

 7   & Mount, LLP, where I defended large corporations and syndicates such as Lloyds of London in complex

 8   environmental and construction-related litigation as well as a variety of other matters. I have also

 9   lectured on numerous topics related to class action litigation across the country.

10          67.     Founded in 1998, AW is a Los Angeles, California based law firm specializing in complex

11   and class action litigation and public interest litigation. For decades, the attorneys at AW have vigorously

12   litigated against large corporations and public entities vindicating the rights of millions of consumers,

13   employees, and taxpayers in protracted, complex litigation, to successful results. AW has represented

14   plaintiffs in employment, consumer rights, environmental and taxpayer rights litigation. AW partners

15   have been named “Super Lawyers” by their peers in recognition of the results achieved by their work.

16   Since its founding, AW has served as class counsel and in leadership positions in a wide range of

17   consumer protection class actions.

18          68.     Theodore W. Maya is also a partner at AW and worked on this matter as detailed below.

19   Mr. Maya graduated from UCLA Law School in 2002 after serving as Editor-in-Chief of the UCLA Law

20   Review. From July 2003 to August 2004, Mr. Maya served as Law Clerk to the Honorable Gary Allen

21   Feess in the United States District Court for the Central District of California. Prior to joining AW, Mr.

22   Maya was a litigation associate in the Los Angeles offices of Kaye Scholer LLP for approximately eight

23   years, where he worked on a large variety of complex commercial litigation from inception through trial.

24   Mr. Maya was named “Advocate of the Year” for 2007 by the Consumer Law Project of Public Counsel

25   for successful pro bono representation of a victim of a large-scale equity fraud ring.

26          69.     Bradley K. King is an associate at AW who worked on this matter as detailed below. Mr.

27   King graduated from Pepperdine University School of Law in 2010, where he served as Associate Editor

28   of the Pepperdine Law Review. He worked as a law clerk for the California Office of the Attorney
                                               – 12 –
                  DECL. OF ROBERT AHDOOT ISO RENEWED MOTION FOR ATTORNEYS’ FEES
                                     (CASE NO. 4:14-CV-05615-JST)
           Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 14 of 113


 1   General, Correctional Law Section in Los Angeles and was a certified law clerk for the Ventura County

 2   District Attorney’s Office. Mr. King began his legal career at a boutique civil rights law firm, gaining

 3   litigation experience in a wide variety of practice areas, including employment law, police misconduct,

 4   municipal contract, criminal defense, and premises liability cases.

 5          70.     Vanessa T. Shakib was also an associate at AW who worked on this matter as detailed

 6   below. Ms. Shakib graduated from George Mason University Law School in 2012, where she served as

 7   Senior Notes Editor of the Journal of International Commercial Law and a member of the Moot Court

 8   Board. Ms. Shakib began her legal career at Wasserman, Comden, Casselman & Esensten, LLP, where

 9   she practiced general business litigation and public entity liability. Ms. Shakib has also extensive

10   experience in the field of animal rights litigation and advocacy, and has since left AW to continue her

11   career in the non-profit sector.

12          71.     Meredith S. Lierz was an associate at AW who worked on this matter as detailed below.

13   Ms. Lierz graduated Southwestern University School of Law in 2013. Ms. Lierz also obtained a Master’s

14   in Business Administration from Claremont Graduate University. While at Southwestern University

15   School of Law, Ms. Lierz was a Lead Articles Editor at Southwestern Law Review and a member of the

16   Southwestern Law School Moot Court Honors Program. Ms. Lierz left her employment at Ahdoot &

17   Wolfson, PC in April 2017 when she moved from Los Angeles.

18          72.     Diana Kiem was a paralegal at AW who worked on this matter as detailed below. Ms.

19   Kim graduated from Pasadena Community College in 2016 with a degree in Paralegal studies.

20          73.     Jessielle Fabian was a paralegal at AW who worked on this matter as detailed below. Ms.

21   Fabian was admitted to the California bar in 2018 (SBN 324329).

22          74.     Keith Custis graduated from Boston College Law School in May 1997, magna cum laude.

23   He was admitted to practice law in the Commonwealth of Massachusetts on December 15, 2007. His

24   Massachusetts Board of Bar Overseers number is 636511, although he has been on “retired” status in

25   Massachusetts for approximately 12 years. He was admitted to practice in the State of California on or

26   about February 15, 2002.

27          75.     Nick Suciu, III is a partner at the firm of Barbat, Mansour & Suciu PLLC and member in

28   good standing of the bar of the state of Michigan. Mr. Suciu has practiced law for well over a decade
                                               – 13 –
                  DECL. OF ROBERT AHDOOT ISO RENEWED MOTION FOR ATTORNEYS’ FEES
                                     (CASE NO. 4:14-CV-05615-JST)
           Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 15 of 113


 1   and has been designated as Class Counsel in a number of class actions. Mr. Suciu specializes in

 2   consumer class actions.

 3            76.    Since 1999, Tina Wolfson and I have been appointed lead counsel in numerous complex

 4   consumer class actions. The following are some examples of recent class actions that Tina Wolfson and

 5   I have litigated to conclusion or are currently litigating on behalf of its clients - either as Class Counsel,

 6   proposed Class Counsel or members of a Court appointed Plaintiff Steering Committee (AW’s

 7   curriculum vitae, a true and correct copy of which is attached hereto as Exhibit A):

 8                   •      Eck, et al. v. City of Los Angeles, No. BC577028 (Los Angeles Superior Court

 9   (“LASC”) (Final Approval February 2018): AW was appointed Co-Class Counsel, and achieved a $295

10   million finally-approved settlement based on allegedly unlawful city tax regulations regarding electrical

11   power;

12                   •      Lavinsky v. City of Los Angeles, No. BC542245 (LASC) (Hon. Ann I. Jones) (Final

13   Approval October 2019): AW as lead Class Counsel, in a case challenging the imposition of certain utility

14   taxes on the use of natural gas, prevailed on summary adjudication, certified a class, and achieved a finally

15   approved settlement with a conservative minimum value of $51 million (which included a cash fund and

16   direct tax savings over the first three years after the Settlement’s Effective Date);

17                   •      In re: Experian Data Breach Litig., No. 8:15-cv-01592-AG-DFM (C.D. Cal.)

18   (Final Approval May 2019): AW served as Co-Lead Counsel, in this MDL Data Breach Class Action, for

19   a Class of almost 16 million class members who were victims of a data breach affecting T-Mobile

20   applicants and customers whose personal data was stored by Experian. Class action settlement

21   conservatively valued at over $150 million finally approved in May 2019.

22                   •      Pantelyat v. Bank of America, N.A., No. 1:16-cv-08964-AJN (S.D.N.Y.) (Hon.

23   Alison J. Nathan) (Final Approval January 2019): AW served as sole class counsel for plaintiffs in a class

24   action arising from allegedly improper overdraft fees and achieved a $22 million class settlement,

25   representing approximately 80% of total revenues gleaned by the bank’s alleged conduct.

26                   •      Liggio v. Apple Federal Credit Union, No. 18-cv-1059-LO (E.D. Va.) (Hon. Liam

27   O’Grady) (Final Approval December 2019): AW served as co-class counsel and achieved a $2.7 million

28   class settlement in action alleging improperly-assessed overdraft fees.
                                                 – 14 –
                    DECL. OF ROBERT AHDOOT ISO RENEWED MOTION FOR ATTORNEYS’ FEES
                                       (CASE NO. 4:14-CV-05615-JST)
           Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 16 of 113


 1                  •       Owens v. Bank of America, N.A., No. 1:19-cv-20614-MGC (S.D. FL) (Hon. Marcia

 2   G. Cooke): AW served as co-lead counsel and achieved a $4.95 million settlement between Bank of

 3   America and account holders who claimed the Bank breached its contract by assessing overdraft fees

 4   resulting from various non-recurring transactions. Judge Cooke indicated that the Court would finally

 5   approve the Settlement matter at a final approval hearing which took place on January 29, 2020. There

 6   were no objectors to this Settlement.

 7                  •       Carter, et al. v. General Nutrition Centers, Inc. and GNC Holdings, Inc., No. 2:16-

 8   cv-00633-MRH (W.D. Pa.) (Hon. Mark R. Hornak) (Final Approval December 2019): AW achieved a $6

 9   million class settlement in a “false discount” class action involving products for sale on the GNC website.

10   In finally approving the settlement, Judge Hornak noted the “simply superlative” materials prepared by

11   counsel and commended the “effectiveness and efficiency” with which counsel brought the case to

12   conclusion.

13                  •       Kirby v. McAfee, Inc., No. 14-cv-02475-EJD (N.D. Cal.) (Hon. Edward J. Davila)

14   (Final Approval February 2017): Co-Class Counsel. Plaintiffs challenged defendant’s auto renewal and

15   false discount practices. Settlement made $80 Million available to the class and included injunctive relief

16   requiring McAfee to notify customers at the point of every sale that the service will be auto-renewed at

17   an undiscounted subscription price. Further, the settlement required McAfee to change its policy regarding

18   the past product price it lists as a reference to any discount it's currently offering. McAfee will now only

19   list a past price that it has actually charged customers within the past 45 days.

20                  •       In re: Premera Blue Cross Customer Data Sec. Breach Litig., No. 15-md-02633-

21   SI (D. Or.) (Hon. Michael H. Simon) (Final Approval March 2020): AW was selected to the Executive

22   Leadership Committee after contested leadership applications in this MDL Data Breach Class Action.

23   AW was instrumental in litigating the case through class certification and achieving a finally approved

24   settlement valued at $74 million.

25                  •       Berman v. General Motors, LLC, No. 2:18-cv-14371 (S.D. Fla.) (Hon. Robin L.

26   Rosenberg) (Final Approval November 2019): AW served as co-lead counsel in a class action rising from

27   allegations of a vehicle defect causing excessive oil consumption. The parties recently reached a finally

28   approved settlement valued at approximately $45 million.
                                                – 15 –
                   DECL. OF ROBERT AHDOOT ISO RENEWED MOTION FOR ATTORNEYS’ FEES
                                      (CASE NO. 4:14-CV-05615-JST)
           Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 17 of 113


 1                  •       In re: Uber FCRA Litig., No. 3:14-cv-05200-EMC (N.D. Cal.) (Hon. Edward M.

 2   Chen) (Final Approval May 2018): class settlement provided $8.2M in monetary relief as well as

 3   injunctive relief guaranteeing Uber’s compliance with FCRA background check requirements; settlement

 4   reached while district court’s denial of a motion to compel individual arbitration was pending (and

 5   ultimately overturned) before the 9th Circuit.

 6                  •       In re: Apple Inc. Device Performance Litig., No. 5:18-md-02827-EJD (N.D. Cal.)

 7   (Hon. Edward J. Davila): AW appointed to the Plaintiffs’ Steering Committee after contested applications

 8   in a case alleging deceptive conduct by Apple impacting iPhones nationwide. Preliminary approval is

 9   pending for a $300 million to $500 million Settlement.

10                  •       In re: The Home Depot, Inc., Customer Data Sec. Breach Litig., No. 1:14-md-

11   02583-TWT (N.D. Ga.) (Hon. Thomas W. Thrash Jr.) (Final Approval September 2017): AW served, by

12   court appointment, on the MDL Consumer Plaintiffs’ Steering Committee. The finally approved

13   settlement provided approximately $29 million of monetary relief to the consumer class, as well as robust

14   injunctive relief requiring Home Depot to overhaul its data security practices.

15                  •       Smith v. Floor and Decor Outlets of America, Inc., No. 1:15-cv-04316-ELR (N.D.

16   Ga.) (Hon. Eleanor L. Ross) (Final Approval January 2017): AW served as co-Class Counsel in a class

17   action that resulted in a $14 million class settlement regarding flooring product defect allegations.

18                  •       Chimeno-Buzzi v. Hollister Co., No. 1:14-cv-23120-MGC (S.D. Fla.) (Hon. Marcia

19   G. Cooke) (Final Approval April 2016): AW served as co-Class Counsel in a class action that resulted in

20   a $10 million finally approved class settlement arising from violations of the Telephone Consumer

21   Protection Act of 1991 (“TCPA”).

22                  •       Pappas v. Naked Juice Co. of Glendora, Inc., No. 2:11-cv-8276-JAK-PLA (C.D.

23   Cal.) (Hon. John A. Kronstadt) (Final Approval January 2014): AW appointed co-lead counsel after

24   contested applications in this food false labeling action; resulted in nationwide settlement for $9 million

25   non-reversionary fund and injunctive relief in the form of product labeling changes, and periodic audits

26   to assure compliance with labeling representations.

27

28
                                               – 16 –
                  DECL. OF ROBERT AHDOOT ISO RENEWED MOTION FOR ATTORNEYS’ FEES
                                     (CASE NO. 4:14-CV-05615-JST)
           Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 18 of 113


 1                  •       Weiss v. Los Angeles, No. BC141354 (LASC) (Hon. James C. Chalfant) (Judgment

 2   September 2014): AW, as class counsel, won a writ of mandate trial to stop the allegedly illegal practice

 3   pertaining to parking violation notices, judgment affirmed on appeal.

 4                  •       Alvarez v. Sirius XM Radio Inc., No. 2:18-cv-08605 (C.D. Cal.) (Hon. James

 5   Selna): AW is lead plaintiffs’ counsel in this breach of contract class action alleging that defendant did

 6   not honor its lifetime subscriptions. A class settlement in principle has been reached while plaintiffs’

 7   appeal from trial court’s granting the motion to compel arbitration was pending, and in is in the process

 8   of memorialization.

 9                  •       Novoa v. The Geo Group, Inc., No. 5:17-cv-02514-JGB-SHK (C.D. Cal.) (Hon.

10   Jesus G. Bernal): AW is co-counsel for the plaintiffs; case challenges private prison’s alleged practices of

11   forced labor against immigration detainees.

12                  •       In re: U.S. Office of Pers. Mgmt. Data Sec. Breach Litig., No. 1:15-mc-01394-ABJ

13   (D.D.C.) (Hon. Amy Berman Jackson): AW selected to the PSC after contested leadership applications in

14   government personnel data breach. Order granting motion to dismiss recently reversed in part by D.C.

15   Circuit Court of Appeals.

16                  •       In re: Kind LLC “All Natural” Litig., No. 1:15-md-02645-WHP (S.D.N.Y.) (Hon.

17   William H. Pauley): AW appointed interim co-lead counsel for the plaintiff class by MDL Court after

18   contested leadership applications in false labeling food case.

19                                         AW’S ATTORNEYS’ FEES

20          77.     In my last declaration in support of Class Counsel’s original Motion for an Award of

21   Attorneys’ Fees and Expenses (Dkt. 149 (my “Prior Fee Declaration”)), I reported that AW and two

22   attorneys acting as counsel to AW had expended 1,490.30 hours in this litigation through November 30,

23   2017. Since that time, AW has expended an additional 126.7 hours in this litigation through November

24   30, 2019 that are included here. As described below, we are not including any work performed on the

25   prior Motion for Attorneys’ Fees and Expenses and for Class Representative Service Awards (Dkt. 140

26   (the “Original Fee Motion”)), and are removing 37.9 hours from the 1,490.30 hours previously reported,

27   which were expended working on the Original Fee Motion.              Accordingly, the lodestar that this

28
                                               – 17 –
                  DECL. OF ROBERT AHDOOT ISO RENEWED MOTION FOR ATTORNEYS’ FEES
                                     (CASE NO. 4:14-CV-05615-JST)
           Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 19 of 113


 1   Declaration supports represents 1,579.1 hours of work by AW attorneys and staff, amounting to

 2   $1,150,895 in fees, as detailed below and in Exhibit B.

 3          78.     I expect that AW will incur significant additional hours of time to see this case through

 4   completion of the settlement, including: finalizing and filing these renewed fee motion papers;

 5   responding to class member inquiries or challenges; responding to any requests for exclusion or

 6   objections; working with Defendants and the settlement administrator on the distribution of awards to

 7   the Class; monitoring the award distributions to the Class; ensuring that any residual is paid to the Court-

 8   approved cy pres beneficiaries; reporting to the Court that the distribution of settlement funds has been

 9   completed; and ensuring that Defendants comply with the injunction requirements of the Settlement. I

10   expect to maintain a high level of oversight and involvement in this process; therefore, I anticipate

11   incurring significant additional lodestar in the future.

12          79.     AW’s representation of the Plaintiff Class was on a wholly contingent basis. The firm

13   devoted substantial resources to this matter, and we have received no payment for any of the over 1,500

14   hours of services performed or the thousands of dollars in out of pocket costs and expenses that my firm

15   committed to the litigation of this case. We did this, with no guarantee of repayment, because of the

16   importance of this case. Moreover, given AW’s resources, we can take on only a limited number of

17   cases. Thus, AW was required to forego other financial opportunities to litigate this case. AW thus took

18   this case with the expectation that the firm would receive a risk enhancement in the event we prevailed.

19          80.     All attorneys and legal staff at AW are instructed to maintain contemporaneous time

20   records reflecting the time spent on this and other matters. In all instances, the time keeper indicates the

21   date and amount of time spent on a task to one-tenth of an hour; describes the work that was performed

22   during the indicated time period; and identifies the case to which the time should be charged.

23          81.     AW made every effort to litigate this matter efficiently by coordinating the work of AW’s

24   attorneys and paralegals, and the other law firms involved, minimizing duplication, and assigning tasks

25   in a time and cost-efficient manner, based on the time keepers’ experience levels and talents.

26          82.     I reviewed the records of all time that all AW timekeepers and Mr. Suciu billed to this

27   matter. I have excluded here hours spent on the original Fee Motion and the present Renewed Motion

28   for Attorneys’ Fees. In my Prior Fee Declaration, I reported that my review at that time resulted in a
                                                – 18 –
                   DECL. OF ROBERT AHDOOT ISO RENEWED MOTION FOR ATTORNEYS’ FEES
                                      (CASE NO. 4:14-CV-05615-JST)
           Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 20 of 113


 1   reduction of approximately 52 total hours at that time. I now have reduced AW’s hours by a total of

 2   approximately 251 hours, which includes the 52 hours previously reduced, as well as all work expended

 3   on the Original Fee Motion (including 37.9 hours reported in my Prior Declaration that were expended

 4   on the Original Fee Motion) and the present Renewed Fee Motion. The hours reported in this Declaration

 5   do not include any of these reduced amounts. I also exercised billing judgment by deleting time entries

 6   that I deemed to be duplicative, inefficient, vague, administrative, or otherwise non-compensable.

 7            83.    The remaining hours AW billed were properly and necessarily spent on the firm’s

 8   assigned tasks and projects. The detailed time records for the remaining hours spent by my firm and

 9   billed to this case are available to the Court for in camera review upon request. I certify to the Court

10   that AW’s fee records accurately reflect work actually, reasonably, and necessarily performed in

11   connection with the litigation of this matter. I believe that the hours spent reflect time spent reasonably

12   litigating this case, in which Tina Wolfson and I have sought to manage and staff efficiently as described

13   above.

14            84.    A summary of rates and hours expended by AW’s professionals (including Messrs. Custis

15   and Suciu, and not including any time expended with respect to the Fee Motions), as of February 15,

16   2020, is set forth as follows:

17        Professional           Title               Billable Rate      Billable Hours        Billable Fees
          Tina Wolfson           Senior Partner               $850                359.2        $305,320.00
18        Robert Ahdoot          Senior Partner               $850                548.2        $465,970.00
          Theodore Maya          Partner                      $675                208.4        $140,670.00
19        Bradley King           Associate                    $475                 17.0           $8,075.00
          Vanessa Shakib         Associate                    $475                 62.7         $29,782.50
20                               Associate                                        168.5         $71,612.50
          Meredith Lierz                                      $425
21        Keith Custis           Of Counsel                   $625                162.0        $101,250.00
          Nick Suciu, III        Co-Counsel                   $650                 41.1         $26,715.00
22        Diana Kiem             Paralegal                    $125                 10.1           $1,262.50
          Jessielle Fabian       Paralegal                    $125                  1.9            $237.50
23        TOTALS:                                                               1,579.1      $1,150,895.00
24            85.    All Plaintiffs’ Counsel who billed on this matter, including Class Counsel, have applied
25   the American Bar Association’s Uniform Task-Based Management System (“UTBMS”) to categorize
26   their billable hours by litigation activity.            See Description of UTBMS available at
27   https://www.americanbar.org/groups/litigation/resources/uniform_task_based_management_system/liti
28   gation_code_definitions.html (last visited Mar. 10, 2020).
                                                 – 19 –
                    DECL. OF ROBERT AHDOOT ISO RENEWED MOTION FOR ATTORNEYS’ FEES
                                       (CASE NO. 4:14-CV-05615-JST)
           Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 21 of 113


 1          86.     All attorneys (including AW’s Co-Counsel) who worked on this matter billed a total of

 2   2,923.8 hours for a total lodestar of $1,961,905.00. The time expended by all attorneys who worked on

 3   this matter, as reported by our Co-Class Counsel Firms and including AW’s time, categorized by

 4   UTBMS Code, is attached hereto as Exhibit B.

 5          87.      Below is a summary of all billable hours expended on this case through November 30,

 6   2019 by UTBMS Code:

 7                                                                                        % of Total
             UTBMS Code                 UTBMS Description               Time Sought
 8                                                                                        Fees
                                Case Assessment, Development and
                     L100                                                          63.5            2.2%
 9                              Administration
                     L110       Fact Investigation/Development                   176.9            6.1%
10
                     L120       Analysis/Strategy                                113.0            3.9%
11                   L160       Settlement/Non-Binding ADR                     1,199.9           41.0%
12                              Other Case Assessment,
                     L190                                                        109.5             3.7%
                                Development and Administration
13                   L210       Pleadings                                        108.8             3.7%
14                   L230       Court Mandated Conferences                        22.3             0.8%
                                Other Written Motions and
15                   L250                                                        256.9             8.8%
                                Submissions
                                Class Action Certification and
16                   L260                                                        194.2             6.6%
                                Notice
17                   L300       Discovery                                        420.1           14.4%
                     L310       Written Discovery                                104.5            3.6%
18
                     L320       Document Production                              149.9            5.1%
19                              Post-Trial Motions and
                     L460                                                           0.0            0.0%
                                Submissions
20
                     L500       Appeal                                             4.3             0.1%
21                   Total                                                     2,923.8            100%
22
            88.     L100 Case Assessment, Development and Administration: The ABA defines this general
23
     category as “[f]ocus[ing] on the case as a whole, the ‘forest’ rather than the ‘trees’”. In the context of
24
     this litigation, Plaintiffs’ Counsel included in this category time spent communicating with the Plaintiffs
25
     and the media about general case status. Plaintiffs’ Counsel reasonably expended 63.5 hours under this
26
     subcategory. This has not changed since my Prior Fee Declaration.
27

28
                                               – 20 –
                  DECL. OF ROBERT AHDOOT ISO RENEWED MOTION FOR ATTORNEYS’ FEES
                                     (CASE NO. 4:14-CV-05615-JST)
           Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 22 of 113


 1          89.      L110 Fact Investigation / Development: The ABA defines this subcategory as “[a]ll

 2   actions to investigate and understand the facts of a matter. Covers interviews of client personnel and

 3   potential witnesses, review of documents to learn the facts of the case (but not for document production,

 4   L320), work with an investigator, and all related communications and correspondence.” Plaintiffs’

 5   Counsel included in this category time spent communicating with the Plaintiffs, other riders who used

 6   the Uber App across all various platforms, drivers, experts, and other witnesses, in connection with

 7   Counsel’s factual investigation of this matter. This category does not include hours expended on

 8   discovery which are included in the L300, L310, and L320 categories described below. Plaintiffs’

 9   Counsel reasonably expended 176.9 hours under this subcategory. This has not changed since my Prior

10   Fee Declaration.

11          90.      L120 Analysis / Strategy:      The ABA defines this subcategory as “[t]he thinking,

12   strategizing, and planning for a case, including discussions, writing, and meetings on case strategy. Also

13   includes initial legal research for case assessment purposes and legal research for developing a basic case

14   strategy.” Plaintiffs’ Counsel included in this category time spent performing general and early case

15   research, and conferencing regarding strategy among Plaintiffs’ Counsel.           Also in this category

16   Plaintiffs’ Counsel included time setting up the working structure between the groups of attorneys who

17   filed the Mena and McKnight matters. Plaintiffs’ Counsel reasonably expended 113 hours under this

18   subcategory. This has not changed since my Prior Fee Declaration.

19          91.      L160 Settlement/Non-Binding ADR: The ABA defines this subcategory as “[a]ll

20   activities directed specifically to settlement. Encompasses planning for and participating in settlement

21   discussions, conferences, and hearings and implementing a settlement.              Covers pursuing and

22   participating in mediation and other non-binding Alternative Dispute Resolution (ADR) procedures.”

23   Plaintiffs’ Counsel included in this subcategory time spent attending and preparing for six mediations

24   and a settlement conference before Judge Spero, participating in numerous direct settlement discussions,

25   researching and drafting mediation statements, conducting settlement administration and negotiating and

26   drafting the parties’ Stipulation of Settlement and the exhibits thereto. In my Prior Fee Declaration, I

27   reported that Plaintiffs’ Counsel reasonably expended 1,073.8 hours under this subcategory. Now, the

28   figure has increased to 1,199.5 hours. This includes all time related to Plaintiffs’ Motion for Preliminary
                                               – 21 –
                  DECL. OF ROBERT AHDOOT ISO RENEWED MOTION FOR ATTORNEYS’ FEES
                                     (CASE NO. 4:14-CV-05615-JST)
           Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 23 of 113


 1   Approval of Class Action, the Motion for Final Approval and briefs responding to objections and

 2   objectors’ filings, and preparation for the Final Approval Hearing, as detailed below and in Exhibit B.

 3          92.     L190 Other Case Assessment, Development and Administration: The subcategory is

 4   considered a catchall, and includes “[t]ime not attributable to any other overall task.” In the context of

 5   this litigation, Plaintiffs’ Counsel included in this category time spent preparing retainer agreements,

 6   and performing general case calendaring. This subcategory also includes time spent on tasks related to

 7   the monitoring of, and coordinating with, overlapping, related cases listed in the Motion for Attorneys’

 8   Fees and Expenses concurrently filed herewith. Plaintiffs’ Counsel reasonably expended 109.5 hours

 9   under this subcategory. This has not changed since my Prior Fee Declaration.

10          93.     L210 Pleadings: The ABA defines this subcategory as “[d]eveloping (researching,

11   drafting, editing, filing) and reviewing complaints, answers, counter-claims and third-party complaints.

12   It also embraces motions directed at pleadings such as motions to dismiss, motions to strike, and

13   jurisdictional motions.” This subcategory includes time spent preparing and serving the initial complaint

14   in the McKnight matter and the initial and amended complaints in the Mena matter. It also includes time

15   spent preparing and serving the Consolidated Complaint. This subcategory further includes time spent

16   on reviewing or preparing or responding to other motions and notices such Motions to Seal,

17   Administrative Motion to Consider Whether Cases Should Be Related, Notice of Related Cases, etc.

18   Plaintiffs’ Counsel reasonably expended 108.8 hours under this subcategory. This has not changed since

19   my Prior Fee Declaration.

20          94.     L230 Court Mandated Conferences: This subcategory includes time spent drafting and

21   filing case management statements. It also includes time spent preparing for, traveling to, and attending

22   regularly scheduled case management conferences and hearings, including the Final Approval Hearing.

23   In my Prior Fee Declaration, I reported that Plaintiffs’ Counsel reasonably expended 21.7 hours under

24   this subcategory. Now, the figure has increased to 22.3 hours.

25          95.     L250 Other Written Motions and Submissions: The ABA defines this subcategory as

26   “[d]eveloping, responding to, and arguing all motions other than dispositive (L240), pleadings (L210),

27   and discovery (L350), such as motions to consolidate, to bifurcate, to remand, to stay, to compel

28   arbitration, for MDL treatment and for change of venue.” This subcategory includes time spent opposing
                                               – 22 –
                  DECL. OF ROBERT AHDOOT ISO RENEWED MOTION FOR ATTORNEYS’ FEES
                                     (CASE NO. 4:14-CV-05615-JST)
           Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 24 of 113


 1   Defendants’ Motions to Compel Arbitration and Motions to Stay before the District Court. It also

 2   includes time spent related to miscellaneous stipulations regarding case deadlines. Plaintiffs’ Counsel

 3   reasonably expended 256.9 hours under this subcategory. This has not changed since my Prior Fee

 4   Declaration.

 5          96.      L260 Class Certification and Notice: This subcategory includes all time related to

 6   proceedings that are unique to class action litigation. In the context of this litigation, Plaintiffs’ Counsel

 7   included in this category time spent conducting legal research regarding class certification as it relates

 8   to this matter and other false pricing and misrepresentation class settlements, and preparing Plaintiffs’

 9   Motion for Preliminary Approval of Class Action Settlement. Plaintiffs’ Counsel reasonably expended

10   194.2 hours under this subcategory. This has not changed since my Prior Fee Declaration.

11          97.      L300 Discovery: This category includes time spent on general discovery matters and

12   billing entries that could be categorized under one or more discovery subcategories. It primarily relates

13   to Plaintiffs’ efforts to review documents produced by Defendants, review documents from other related

14   cases (such as the Motions to Compel in the District Attorneys’ case and pleadings, and discovery from

15   other relevant cases). Plaintiffs’ Counsel reasonably expended 420.1 hours under this subcategory. This

16   has not changed since my Prior Fee Declaration. Although AW did conduct further discovery following

17   the Final Approval Order, because it relates to the current renewed Motion for Attorneys’ Fees, time

18   spent in connection with such efforts is not included here.

19          98.      L310 Written Discovery: This subcategory includes time spent drafting, responding and

20   objecting to, and meeting and conferring about interrogatories. Plaintiffs propounded interrogatories

21   germane to Uber’s policies and practices and extensive meet and confer efforts related thereto. Plaintiffs’

22   Counsel reasonably expended 104.5 hours under this subcategory. This has not changed since my Prior

23   Fee Declaration.

24          99.      L320 Document Production: This subcategory includes time spent drafting, responding

25   and objecting to, and meeting and conferring about document requests during confirmatory discovery

26   including meeting and conferring with Defendants. Plaintiffs’ Counsel reasonably expended 149.9 hours

27   under this subcategory. This has not changed since my Prior Fee Declaration.

28
                                                 – 23 –
                    DECL. OF ROBERT AHDOOT ISO RENEWED MOTION FOR ATTORNEYS’ FEES
                                       (CASE NO. 4:14-CV-05615-JST)
             Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 25 of 113


 1             100.    L460 Post-Trial Motions and Submissions: In my Prior Fee Declaration, I included 37.9

 2   hours under this subcategory for time spent researching and drafting Plaintiffs’ Motions for an Award of

 3   Reasonable Attorneys’ Fees, Expenses, and Costs and Plaintiffs’ Motion for Service Awards. That figure

 4   has been removed from the hours reported here and, accordingly, this subcategory has been reduced to

 5   zero.

 6             101.    L500 Appeal: The category includes all time related to the any appeal of the Court’s ruling

 7   on the Motion to Compel Arbitration and the process after an appeal, including the likelihood of a Court

 8   imposed stay at the trial level. In the context of this litigation, Plaintiffs’ Counsel included in this category

 9   time spent researching the appellate process and an analysis of possible appellate issues, and the factors

10   related to a Court’s decision to stay a case pending any appeal of an Arbitration ruling. Plaintiffs’ Counsel

11   reasonably expended 4.3 hours under this category. This has not changed since my Prior Fee Declaration.

12                                    AW’S REASONABLE HOURLY RATES

13             102.    I believe that my firm’s rates are fully commensurate with the hourly rates of other

14   nationally prominent firms performing similar work for both plaintiffs and defendants. After considering

15   all of these data points, I have determined that the rates are reasonable for each of the AW professionals

16   who worked on this matter.

17             103.    Because of the importance of recovery of attorney fee awards in contingency cases to a

18   plaintiffs’ class action practice firm such as AW, we keep current on federal and California state law

19   developments on the subject of attorneys’ fees. Accordingly, AW is familiar with the prevailing market

20   rates for leading attorneys in California for trial court, complex and class action litigation of important

21   issues.

22             104.    AW periodically establishes hourly rates for the firm’s billing personnel. AW establishes

23   the rates based on prevailing market rates for attorneys and law firms in the Los Angeles area that have

24   attorneys and staff of comparable skill, experience, and qualifications.            AW obtains information

25   concerning market rates from other attorneys in the area that have similar experience doing similar work,

26   from information that occasionally appears in the local press and national bar publications, and in orders

27   awarding attorneys’ fees in similar cases.

28             105.    The bulk of AW’s practice is contingent, and many of my firm’s cases have been large
                                                   – 24 –
                      DECL. OF ROBERT AHDOOT ISO RENEWED MOTION FOR ATTORNEYS’ FEES
                                         (CASE NO. 4:14-CV-05615-JST)
           Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 26 of 113


 1   and substantial in settlements or verdicts. In contingent risk cases, my firm and other firms doing this

 2   type of work frequently advance tens or hundreds of thousands of dollars in expenses and costs and defer

 3   all payment of our fees for several years, with no guarantee that any of the fees we incurred or costs we

 4   advanced would ever be recovered.

 5           106.    AW primarily represents clients on a contingent fee basis, both in class and individual

 6   cases. However, and although it is a small portion of its practice, AW also represents clients on an hourly

 7   basis and is paid according to its then-current hourly rates. AW is currently retained at the hourly rates

 8   used to calculate its lodestar in this matter.

 9           107.    Courts have awarded AW attorneys’ fees at rates that are comparable to the rates

10   applicable to this matter. See, e.g., Eck, et al. v. City of Los Angeles, No. BC577028 (Los Angeles

11   Superior Court (“LASC”) (February 2018) ($295 million finally approved settlement where the Court

12   awarded Class Counsel’s full request of approximately $15 million based on percentage of the fund

13   method and the virtually the same hourly rates); Lavinsky v. City of Los Angeles, No. BC542245 (LASC)

14   (October 2019) ($51 million minimum value finally approved settlement where the Court awarded Class

15   Counsel’s full request of approximately $8 million based on percentage of the fund method and the

16   virtually the same hourly rates); Pantelyat v. Bank of America, No. 1:16-cv-08964 (S.D.N.Y. Jan. 31,

17   2019) (Dkt. 116; $22 million finally approved settlement where the Court awarded Class Counsel’s full

18   request of $5.5 million based on percentage of the fund method and the same hourly rates); Williamson,

19   et al. vs. McAfee, Inc., Case No. 5:14-cv-00158-EJD (N.D. Cal. Feb. 15, 2017) (Dkt. 118; $85 Million

20   settlement in deceptive auto renewal case); Smith v. Floor & Decor Outlets of Am., Inc., Case No. l:15-

21   cv-04316-ELR, (N.D. Ga. Jan. 10, 2017) (Dkt. No. 69; $14.5 Million product liability settlement re:

22   laminate flooring); Chimeno-Buzzi v. Hollister Co., Case No. 1:14-cv-23120-MGC (S.D. Fla. April 11,

23   2016) (Dkt. No. 155; $10 Million TCPA Settlement).

24           108.    The rates charged by AW are reasonable and well within the range of rates charged by

25   comparably qualifying attorneys for comparably complex work. Comparable hourly rates have been

26   found reasonable in numerous cases.

27           109.    Moreover, the rates requested by AW are in line with the non-contingent market rates

28   charged by attorneys of reasonably comparable experience, skill, and reputation for reasonably
                                                 – 25 –
                    DECL. OF ROBERT AHDOOT ISO RENEWED MOTION FOR ATTORNEYS’ FEES
                                       (CASE NO. 4:14-CV-05615-JST)
           Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 27 of 113


 1   comparable services and supported by surveys of legal rates, including the following:

 2                  •       In December 2015, Thomson Reuters published its Legal Billing Report, Volume

 3   17, Number 3. A true and correct copy of the pages of that report listing California and West Regions is

 4   attached hereto as Exhibit C. It shows that the rates claimed by AW are well within the range of rates

 5   found reasonable for other law firms.

 6                  •       On January 5, 2015, the National Law Journal published an article about its then

 7   current rate survey entitled “Billing Rates Rise, Discounts Abound.” A true and correct copy of that

 8   article is attached hereto as Exhibit D. It contains the rates charged by numerous Los Angeles area law

 9   firms handling comparably complex litigation. AW’s rates are well in line with those rates.

10                  •       The 2015 Real Rate Report Snapshot published by Ty Metrix/Legal Analytics

11   summarizes the 2014 “real rates” for partners and associates in various cities. A copy of the relevant

12   pages is attached hereto as Exhibit E. It shows, for example, that for the Los Angeles area attorneys

13   surveyed (1,392 partners, 1,947 associates), the Third Quartile of hourly rates for partners in 2014 was

14   $823.63. The Third Quartile hourly rate for associates was $574.84. Given the excellent quality of Class

15   Counsel’s work and the results obtained here, in my opinion rates higher than the Third Quartile are the

16   most appropriate measure. Moreover, since 2014, most Los Angeles Area firms have raised their rates

17   by at least 5-10%.

18                  •       On January 13, 2014, the National Law Journal published an article about its most

19   recent rate survey. That article included a chart listing the billing rates of the 50 firms that charge the

20   highest average hourly rates for partners. A true and correct copy of that article is attached hereto as

21   Exhibit F. Of the 50 firms listed, several have offices in the Los Angeles Area and many others have

22   significant litigation experience in this area. And, although the rates that AW is requesting here are

23   lower than many of the rates charged by the listed firms, the NLJ chart does show the range of rates

24   charged for similar services, which is the applicable standard.

25                  •       The 2013 Real Rate Report Snapshot published by Ty Metrix/Legal Analytics

26   summarizes the “real rates” for partners and associates in various cities. A copy of the relevant pages is

27   attached hereto as Exhibit G. It shows that for the Los Angeles Area attorneys surveyed (972 partners,

28   1,239 associates), the Third Quartile partner rate in 2012 was $816.89 per hour and the associate rate
                                               – 26 –
                  DECL. OF ROBERT AHDOOT ISO RENEWED MOTION FOR ATTORNEYS’ FEES
                                     (CASE NO. 4:14-CV-05615-JST)
           Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 28 of 113


 1   was $531.63 per hour. Given the excellent quality of the work performed and results obtained here, in

 2   my opinion rates higher than the Third Quartile are the most appropriate measure. Moreover, since 2012,

 3   most Los Angeles Area firms have raised their rates by at least 5-10%.

 4                  •         In an article entitled “On Sale: The $1,150-Per Hour Lawyer,” written by Jennifer

 5   Smith and published in the Wall Street Journal on April 9, 2013, the author describes the rapidly growing

 6   number of lawyers billing at $1,150 or more revealed in public filings and major surveys. A true and

 7   correct copy of that article is attached hereto as Exhibit H. The article also notes that in the first quarter

 8   of 2013, the 50 top grossing law firms billed their partners at an average rate between $879 and $882

 9   per hour.

10                                          REASONABLE EXPENSES

11          110.    AW is seeking reimbursement of its reasonable out-of-pocket expenses incurred in this

12   matter. It is my firm’s practice to ensure that all costs and expenses are accurately assigned to the

13   appropriate case. Below are the true and correct expenses my firm incurred in litigating this matter from

14   inception through February 15, 2019, for which we are claiming reimbursement. My firm’s total expenses

15   in this matter through February 15, 2019 come to $16,995.09. AW paid these expenses on a regular and

16   timely basis as they were incurred, over the course of this litigation, without any guarantee of being

17   reimbursed. I certify to the Court that the foregoing expenses are correct, have been necessarily incurred

18   in this case, and not in connection with the present motion.

19
                                        Description                            Amount
20                    Attorney Service Fees & Messenger                              $756.47
21                    Filing Fees                                                    $400.00
                      Mediation Fees                                               $6,216.67
22
                      Pacer Fees                                                     $259.80
23                    Postage & Fedex                                                $112.63
24                    Travel (Airfare, Ground Transport, Hotel)                    $9,164.76
                      Transcript Fees                                                 $84.76
25
                      Total                                                       $16,995.09
26
            111.    The foregoing expenses were incurred solely in connection with this litigation. These
27
     expenses are reflected in the books and records of my firm, which are kept in the ordinary course and
28
                                                – 27 –
                   DECL. OF ROBERT AHDOOT ISO RENEWED MOTION FOR ATTORNEYS’ FEES
                                      (CASE NO. 4:14-CV-05615-JST)
           Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 29 of 113


 1   prepared from expense vouchers, check records, and other documents.

 2          112.    Attached hereto as Exhibit I is a transaction report, generated from AW’s accounting

 3   software, detailing each of these expenses.

 4          113.    AW has not listed its expenses incurred for in-house electronic research fees

 5   (Westlaw/LexisNexis), in-house copies, facsimile, mileage, telephone, costs related to the Fee Motions

 6   (such expert witness fees), etc. and, in an exercise of discretion, does not seek reimbursement for such

 7   expenses. AW’s travel expenses reflected here exclude meals and entertainment, and are limited to

 8   airfare, hotels, and ground transportation. All airfare was economy class and all hotels did not exceed

 9   $435 per night. Travel expenses were incurred as a result of travel to attend court hearings, in person

10   settlement conferences, mediation, and three days of confirmatory discovery work in San Francisco.

11          114.    AW’s costs and expenses are fully documented and reasonable.

12

13          I declare under penalty of perjury under the laws of California and of the United States that the

14   foregoing is true and correct. Executed this 12th day of March 2020, in Los Angeles, California.

15

16

17

18

19                                                       ROBERT R. AHDOOT
20

21

22

23

24

25

26

27

28
                                                – 28 –
                   DECL. OF ROBERT AHDOOT ISO RENEWED MOTION FOR ATTORNEYS’ FEES
                                      (CASE NO. 4:14-CV-05615-JST)
       Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 30 of 113




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
                                                       EXHIBIT	  A	  
	  
      Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 31 of 113




       Ahdoot & Wolfson, PC (“AW”) is a nationally recognized law firm founded in 1998
that specializes in complex and class action litigation, with a focus on consumer fraud, anti-
competitive business practices, privacy rights, employee rights, defective products, civil rights,
and taxpayer rights and unfair practices by municipalities. The attorneys at AW are
experienced litigators who have vindicated the rights of millions of class members in
protracted, complex litigation, to successful results. AW has been appointed to the leadership
teams in numerous class actions in both state and federal courts.
        Tina Wolfson graduated Harvard Law School cum laude in 1994. Ms. Wolfson began
her civil litigation career at the Los Angeles office of Morrison & Foerster, LLP, where she
defended major corporations in complex actions and represented indigent individuals in
immigration and deportation trials as part of the firm’s pro bono practice. She then gained
further invaluable litigation and trial experience at a boutique firm, focusing on representing
plaintiffs on a contingency basis in civil rights and employee rights cases. Since co-founding
AW in 1998, Ms. Wolfson had lead numerous class actions to successful results. Ms. Wolfson
is a member of the California, New York and District of Columbia Bars.
      Recognized for her deep class action experience, Ms. Wolfson frequently lectures on
numerous class action topics across the country. Her notable speaking engagements include:
      • Class Action Mastery Forum at the University Of San Diego School of Law (Data
         Breach/Privacy Class Action Panel) January 16, 2019;
      • Association of Business Trial Lawyers: “Navigating Class Action Settlement
         Negotiations and Court Approval: A Discussion with the Experts,”
         Los Angeles May 2017, featuring Hon. Philip S. Gutierrez and Hon. Jay C. Gandhi;
      • CalBar Privacy Panel: “Privacy Law Symposium: Insider Views on Emerging
         Trends in Privacy Law Litigation and Enforcement Actions in California,” Los
         Angeles Mar. 2017 (Moderator), featuring Hon. Kim Dunning;
      • HarrisMartin: Equifax Data Breach Litigation Conference, November 2017, Atlanta
         (Co-Chair).
      • American Conference Institute: “2nd Cross-Industry and Interdisciplinary Summit
         on Defending and Managing Complex Class Actions,” April 2016, New York:
         Class Action Mock Settlement Exercise featuring the Hon. Anthony J. Mohr;
     Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 32 of 113



       • Federal Bar Association: N.D. Cal. Chapter “2016 Class Action Symposium,” San
         Francisco Dec. 2016 (Co-Chair), featuring Hon. Joseph F. Anderson, Jr. and Hon.
         Susan Y. Illston;
       • Federal Bar Association: “The Future of Class Actions: Cutting Edge Topics in
         Class Action Litigation,” San Francisco Nov. 2015 (Co-Chair &Faculty),
         featuring Hon. Jon S. Tigar and Hon. Laurel Beeler.
       • American Association for Justice: AAJ 2015 Annual Convention – “The Mechanics
         of Class Action Certification,” July 2015, Montreal, Canada.
       • HarrisMartin: Data Breach Litigation Conference: The Coming of Age – “The First
         Hurdles: Standing and Other Motion to Dismiss Arguments,” March 2015, San
         Diego.
       • Bridgeport: 2015 Annual Consumer Class Action Conference, February 2015,
         Miami (Co-Chair).
       • Venable, LLP: Invited by former opposing counsel to present mock oral argument
         on a motion to certify the class in a food labeling case, Hon. Marilyn Hall Patel
         (Ret.) presiding, October 2014, San Francisco.
       • Bridgeport: 15th Annual Class Action Litigation Conference – “Food Labeling and
         Nutritional Claim Specific Class Actions,” September 2014, San Francisco (Co-
         Chair and Panelist).
       • Bridgeport: 2014 Consumer Class Action Conference – “Hot Topics in Food Class
         Action Litigation,” June 2014, Chicago.
       • Perrin Conferences: Challenges Facing the Food and Beverage Industries in
         Complex Consumer Litigations, invited to discuss cutting edge developments in
         settlement negotiations, notice, and other topics, April 2014, Chicago.
       • Bridgeport: Class Action Litigation & Management Conference – “Getting Your
         Settlement Approved,” April 2014, Los Angeles.
       • HarrisMartin: Target Data Security Breach Litigation Conference – “Neiman
         Marcus and Michael’s Data Breach Cases and the Future of Data Breach Cases,”
         March 2014, San Diego.
       • Bridgeport: Advertising, Marketing & Media Law: Litigation and Best
         Management Practices – “Class Waivers and Arbitration Provisions Post-
         Concepcion / Oxford Health Care,” March 2014, Los Angeles

        Ms. Wolfson currently serves as a Ninth Circuit Lawyer Representative for the Central
District of California, as Vice President of the Federal Litigation Section of the Federal Bar
Association, as a member of the American Business Trial Lawyer Association, as a participant
at the Duke Law School Conferences and the Institute for the Advancement of the American
Legal System, and on the Board of Public Justice.



                                              2
     Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 33 of 113




        Robert Ahdoot graduated from Pepperdine Law School cum laude in 1994, where he
served as Literary Editor of the Pepperdine Law Review. Mr. Ahdoot clerked for the
Honorable Paul Flynn at the California Court of Appeals, and then began his career as a civil
litigator at the Los Angeles office of Mendes & Mount, LLP, where he defended large
corporations and syndicates such as Lloyds of London in complex environmental and
construction-related litigation as well as a variety of other matters. Since co-founding AW in
1998, Mr. Ahdoot had led numerous class actions to successful results. Recognized for his
deep class action experience, Mr. Ahdoot frequently lectures on numerous class action topics
across the country. His notable speaking engagements include:
       • MassTorts Made Perfect: Speaker Conference, April 2019, Las Vegas: “Llegal
         Fees: How Companies and Governments Charge The Public, and How You Can
         Fight Back.”
       • HarrisMartin: Lumber Liquidators Flooring Litigation Conference, May 2015,
         Minneapolis: “Best Legal Claims and Defenses.”
       • Bridgeport: 15th Annual Class Action Litigation Conference, September 2014, San
         Francisco: “The Scourge of the System: Serial Objectors.”
       • Strafford Webinars: Crafting Class Settlement Notice Programs: Due Process,
         Reach, Claims Rates and More, February 2014: “Minimizing Court Scrutiny and
         Overcoming Objector Challenges.”
       • Pincus: Wage & Hour and Consumer Class Actions for Newer Attorneys: The Do’s
         and Don’ts, January 2014, Los Angeles: “Current Uses for the 17200, the CLRA an
         PAGA.”
       • Bridgeport: 2013 Class Action Litigation & Management Conference, August
         2013, San Francisco: “Settlement Mechanics and Strategy.”
        Theodore W. Maya graduated from UCLA Law School in 2002 after serving as
Editor-in-Chief of the UCLA Law Review. From July 2003 to August 2004, Mr. Maya served
as Law Clerk to the Honorable Gary Allen Feess in the United States District Court for the
Central District of California. Mr. Maya was also a litigation associate in the Los Angeles
offices of Kaye Scholer LLP for approximately eight years where he worked on a large variety
of complex commercial litigation from inception through trial. Mr. Maya was named
“Advocate of the Year” for 2007 by the Consumer Law Project of Public Counsel for
successful pro bono representation of a victim of a large-scale equity fraud ring.

        Bradley K. King is a member of the Bars of the States of New Jersey, New York,
District of Columbia, and California. He graduated from Pepperdine University School of
Law in 2010, where he served as Associate Editor of the Pepperdine Law Review. He worked
as a law clerk for the California Office of the Attorney General, Correctional Law Section in



                                              3
      Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 34 of 113



Los Angeles and was a certified law clerk for the Ventura County District Attorney’s Office.
Mr. King began his legal career at a boutique civil rights law firm, gaining litigation experience
in a wide variety of practice areas, including employment law, police misconduct, municipal
contracts, criminal defense, and premises liability cases.

                                    Recent Notable Cases
       In Eck v. City of Los Angeles, No. BC577028 (LASC) (Hon. Ann I. Jones), AW was
appointed class counsel in a $295 million settlement in a case alleging that an 8% surcharge
on Los Angeles electricity rates was an illegal tax. Final settlement approval was affirmed on
appeal in October 2019.
        In Kirby v. McAfee, Inc., No. 5:14-cv-02475-EJD (N.D. Cal.) (Hon. Edward J. Davila),
a case arising from McAfee’s auto renewal and discount practices, AW and co-counsel
achieved a settlement that made $80 million available to the class and required McAfee to
notify customers regarding auto-renewals at an undiscounted subscription price and change its
policy regarding the past pricing it lists as a reference to any current discount.
        As co-lead counsel in Berman v. Gen. Motors, LLC, No. 2:18-cv-14371-RLR (S.D.
Fla.) (Hon. Robin L. Rosenberg) (vehicle oil consumption defect class action), AW achieved
a $40 million settlement.
        In Lavinsky v. City of Los Angeles, No. BC542245 (LASC) (Hon. Ann I. Jones), a class
action alleging the city unlawfully overcharged residents for utility taxes, AW certified the
plaintiff class in litigation and then achieved a $51 million class settlement.
       In Pantelyat v. Bank of America, N.A., No. 1:16-cv-08964-AJN (S.D.N.Y.) (Hon.
Alison J. Nathan), a class action arising from allegedly improper overdraft fees, AW served as
sole class counsel for plaintiffs and achieved a $22 million class settlement, representing
approximately 80% of total revenues gleaned by the bank’s alleged conduct.
       In Owens v. Bank of America, N.A., No. 1:19-cv-20614-MGC (S.D. FL) (Hon. Marcia
G. Cooke), AW served as co-lead counsel and achieved a $4.95 million settlement between
Bank of America and account holders who claimed the Bank breached its contract by assessing
overdraft fees resulting from various non-recurring transactions.
        As co-lead counsel in the Experian Data Breach Litigation, No. 8:15-cv-01592-AG-
DFM (C.D. Cal.) (Hon. Andrew J. Guilford), which affected nearly 15 million class members,
AW achieved a settlement conservatively valued at over $150 million. Each class member is
entitled to two years of additional premium credit monitoring and ID theft insurance (to begin
whenever their current credit monitoring product, if any, expires) plus monetary relief (in the
form of either documented losses or a default payment for non-documented claims). Experian
is also providing robust injunctive relief. Judge Guilford praised counsel’s efforts and
efficiency in achieving the settlement, commenting “You folks have truly done a great job,
both sides. I commend you.”
       In the Premera Blue Cross Customer Data Sec. Breach Litigation, No. 3:15-cv-2633-
SI (D. Or.) (Hon. Michael H. Simon), a case arising from a data breach disclosing the sensitive
personal and medical information of 11 million Premera Blue Cross members, AW was

                                                4
      Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 35 of 113



instrumental in litigating the case through class certification and achieving a class settlement
valued at $74 million.
       In The Home Depot, Inc., Customer Data Sec. Breach Litigation, No. 1:14-md-02583-
TWT (N.D. Ga.) (Hon. Thomas W. Thrash Jr.), AW served on the consumer PSC and was
instrumental in achieving a $29 million settlement fund and robust injunctive relief to the
consumer class. As co-lead counsel in Gordon v. Chipotle Mexican Grill, Inc., No. 1:17-cv-
01415-CMA-MLC (D. Colo.) (Hon. Christine M. Arguello), AW secured a settlement for the
nationwide class that provides for up to $250 in claimed damages or $10,000 in extraordinary
damages.
       In Adlouni v. UCLA Health Sys. Auxiliary, No. BC589243 (Cal. Super. Ct. Los Angeles
Cty. (“LASC”)) (Hon. Daniel J. Buckley), AW, as a member of the PSC for patients impacted
by university medical data breach, achieved a settlement providing two years of credit
monitoring, a $5,2750,000 fund, and robust injunctive relief.
       As lead counsel in Remijas v. Neiman Marcus Group, LLC, No. 14-cv-1735 (N.D. Ill.)
(Hon. Sharon Johnson Coleman), AW successfully appealed the trial court’s order granting a
motion to dismiss based on lack of Article III standing. The Seventh Circuit’s groundbreaking
opinion, now cited in every standing brief, was the first appellate decision to consider the issue
of Article III standing in data breach cases in light of the Supreme Court’s decision in Clapper
v. Amnesty International USA, 568 U.S. 398 (2013) and concluded that data breach victims
have standing to pursue claims based on the increased risk of identity theft and fraud, even
before that theft or fraud materializes in out-of-pocket damages. Remijas v. Neiman Marcus
Group, LLC, 794 F.3d 688 (7th Cir. 2015) (reversed and remanded).
        Similarly, in the U.S. Office of Personnel Management Data Security Breach
Litigation, No. 1:15-mc-1394-ABJ (D.D.C.) (Hon. Amy Berman Jackson), AW briefed and
argued, in part, the granted motions to dismiss based on standing, and briefed in part the
successful appeal to the D.C. Circuit.
       AW also serves co-lead interim class counsel in the Google Location History Litigation,
No. 5:18-cv-5062-EJD (N.D. Cal.) (Hon. Edward J. Davila), a consumer class action arising
from Google’s allegedly unlawful collection and use of mobile device location information on
all Android and iPhone devices.
       In the Allergan Biocell Textured Breast Implant Products Liability Litigation, No.
2:19-md-2921-BRM-JAD (D.N.J.), AW is serving as a member of plaintiffs’ executive
committee in a hybrid action alleging breast implants are linked to cancer. In the ZF-TRW
Airbag Control Units Products Liability Litigation, No. 2:19-ml-2905-JAK-FFM (C.D. Cal.),
AW is serving on the plaintiffs’ executive committee.
        AW is also serving as plaintiffs’ counsel in consumer privacy rights cases involving the
right to control the collection and use of biometric information, successfully opposing motions
to dismiss based on lack of standing. See, e.g., Rivera v. Google LLC, No. 19-1182 (7th Cir.)
(order granting summary judgment currently on appeal to the Seventh Circuit); Azzano v.
Google LLC, No. 2019-CH-11153 (Ill. Cir. Ct.) (Hon. Anna M. Loftus); Molander v. Google
LLC, No. 5:20-cv-00918-SVK (N.D. Cal.) (Hon. Susan van Keulen); Miracle-Pond v.


                                                5
      Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 36 of 113



Shutterfly, Inc., No. 1:19-cv-4722 (N.D. Ill.) (Hon. Mary M. Rowland); Acaley v. Vimeo, Inc.,
No. 1:19-cv-7164 (N.D. Ill.) (Hon. Matthew F. Kennelly).
        In addition, AW has served and is serving as plaintiffs’ counsel in class actions
enforcing consumer rights under the Telephone Consumer Protection Act of 1991 (“TCPA”),
such as Chimeno-Buzzi v. Hollister Co., No. 1:14-cv-23120-MGC (S.D. Fla.) (Hon. Marcia G.
Cooke) (class counsel in $10 million nationwide settlement) and Melito v. American Eagle
Outfitters, Inc., No. 1:14-cv-02440-VEC (S.D.N.Y.) (Hon. Valerie E. Caproni) ($14.5 million
nationwide settlement).
       In Smith v. Floor & Decor Outlets of America, Inc., No. 1:15-cv-04316-ELR (N.D.
Ga.) (Hon. Eleanor L. Ross), AW achieved a $14 million class settlement arising from alleged
toxic emissions from flooring.
      In Skeen v. BMW of N. Am., LLC, No. 2:13-cv-01531-WHW-CLW (D.N.J.) (Hon.
William H. Walls) (arising from MINI Coopers with allegedly defective timing chain) and
Boehm v. BMW of N. Am., LLC, No. 2:17-cv-12827-MCA-LDW (D.N.J.) (Hon. Madeline E.
Cox Arleo) (arising from MINI Coopers with allegedly defective high pressure fuel pump),
AW achieved uncapped settlement funds for warranty extension, reimbursement for repairs,
and compensation for sale at a loss.
        In Pappas v. Naked Juice Co. of Glendora, Inc., No. 2:11-cv-8276-JAK-PLA (C.D.
Cal.) (Hon. John A. Kronstadt), the Court appointed AW as co-lead counsel after contested
lead applications. AW then achieved a $9 million nationwide settlement, with injunctive relief
in the form of product labeling changes, and periodic audits to assure compliance with labeling
representations. At the time, it was the largest settlement achieved in a food false advertising
case.
       As co-lead class counsel in Carter, et al. v. General Nutrition Centers, Inc. and GNC
Holdings, Inc., No. 2:16-cv-00633-MRH (W.D. Pa.) (Hon. Mark R. Hornak), a “false
discount” class action involving products for sale on the GNC website, AW achieved a $6
million class settlement. In finally approving the settlement, Judge Hornak noted the “simply
superlative” materials prepared by counsel and commended the “effectiveness and efficiency”
with which counsel brought the case to conclusion.
       AW, as class counsel in the Uber FCRA Litig., No. 3:14-cv-05200-EMC (N.D. Cal.)
(Hon. Edward M. Chen), achieved a $7.5 million class settlement including injunctive relief
guaranteeing Uber’s compliance with FCRA background check requirements. The settlement
was reached while the district court’s denial of a motion to compel individual arbitration was
pending (and ultimately overturned) before the Ninth Circuit.
       In the Kind LLC “All Natural” Litig., No. 1:15-md-02645-WHP (S.D.N.Y.) (Hon.
William H. Pauley), AW was appointed interim co-lead counsel for the plaintiff class by MDL
Court after contested leadership applications in false labeling food case.
        AW, as class counsel in Weiss v. Los Angeles, No. BC141354 (LASC) (Hon. James C.
Chalfant), won a writ of mandate trial to stop the allegedly illegal practice pertaining to parking
violation notices. The judgment was affirmed on appeal.



                                                6
      Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 37 of 113



         AW is lead plaintiffs’ counsel in Alvarez v. Sirius XM Radio, Inc., No. 2:18-cv-08605
(C.D. Cal.) (Hon. James Selna), a breach of contract class action alleging that defendant did
not honor its lifetime subscriptions. A class settlement in principle has been reached while
plaintiffs’ appeal from trial court’s granting the motion to compel arbitration was pending, and
in is in the process of memorialization.

       In the Apple Inc. Device Performance Litigation, No. 5:18-md-2827-EJD (N.D. Cal.)
(Hon. Edward J. Davila), AW is serving on the Plaintiffs’ Executive Committee in a class
action arising from Apple’s alleged practice of deploying software updates to iPhones that
deliberately degraded the devices’ performance and battery life. This consolidated class action
includes claims from named plaintiffs residing in all fifty states, as well as plaintiffs from U.S.
Territories and numerous other countries.

       AW’s current work on civil rights class actions include achieving class certification in
Novoa v. The Geo Group, Inc., No. 5:17-cv-2514-JGB-SHK (C.D. Cal.) (Hon. Jesus G. Bernal)
(challenging private prison’s alleged practices of forced labor against immigration detainees)
and ongoing litigation in Williams v. City of New York, No. 1:17-cv-2303-RJD-SM (E.D.N.Y.)
(Hon. Raymond J. Dearie) (challenging allegedly unconstitutional prison conditions at Rikers
Island and other facilities in New York State).




                                                7
       Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 38 of 113




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
                                                       EXHIBIT	  B	  
	  
                                       Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 39 of 113

                                                Class Counsel Lodestar and Time Report by Category
                                                             McKnight, et al. v. Uber Technologies, et al.
                                                                  (Case No. 3:14-cv-05615-JST)

     Category Codes: L100 (case assessment, development & admin); L110 (fact investigation / development);
     L120 (analysis / strategy); L160 (settlement / non-binding ADR); L190 (other case assessment, development
     & admin); L210 (pleadings); L230 (court mandated conferences); L250 (other motions and submissions);
     L260 (class action certification and notice); L300 (discovery); L310 (written discovery); L320 (document
     production); L460 (post-trial motions and submissions); L500 (appeal).


                                                                                                            Hours by Category Code
                            Hourly                   Total
  Timekeeper        Title    Rate       Lodestar     Hours     L100     L110     L120     L160     L190     L210 L230 L250           L260     L300     L310       L320       L460       L500
AHDOOT & WOLFSON
Robert Ahdoot    Partner        $850   $465,970.00     548.2     2.0      1.6      1.8    428.0      7.6      5.4  1.1        4.3     41.5      3.2     14.1       37.6             -        -
Tina Wolfson     Partner        $850   $305,320.00     359.2     9.7     12.4     21.3    164.6     28.4     12.4 18.5       38.5     28.4      1.1      1.5       21.5             -     0.9
Theodore Maya Partner           $675   $140,670.00     208.4     1.1         -     2.1     44.5      3.4      4.6  0.0       74.2     35.0      0.8     26.3       16.4             -        -
Meredith Lierz   Associate      $425    $71,612.50     168.5     2.8         -     1.2         -     3.6      3.1     -          -        -   116.3      0.0       41.5             -        -
Vanessa Shakib Associate        $475    $29,782.50      62.7        -        -     0.0      1.6     12.8         -    -          -    10.0         -    32.5        2.4             -     3.4
Brad King        Associate      $475     $8,075.00      17.0        -        -     0.0     10.4      0.0         -    -          -     6.6         -        -          -            -        -
Diana Kiem       Paralegal      $125     $1,262.50      10.1        -        -     0.0      6.3      2.1         -    -          -     1.0         -     0.7           -            -        -
Jessielle Fabian Paralegal      $125       $237.50       1.9        -        -        -     1.9         -        -    -          -        -        -        -          -                     -
Keith Custis     Of Counsel     $625   $101,250.00     162.0        -    15.1      5.6     20.2      5.9     26.1  0.9       82.9      1.0      1.0         -       3.3           -          -
Nick Suciu       Co-Counsel $650        $26,715.00      41.1    12.4      7.8      2.9     14.5         -        -    -          -     3.5         -        -          -          -          -
                      Totals for AW: $1,150,895.00   1,579.1    28.0     36.9     34.9    692.0     63.8     51.6 20.5      199.9    127.0    122.4     75.1      122.7        0.0        4.3

ARIAS, SANGUINETTI, WANG & TORRIJOS, LLP
Mike Arias       Partner       $850 $109,905.00       129.3     15.2     14.8     17.8     54.7     19.0      3.2       -     4.6         -        -        -          -            -          -
Alfredo Torrijos Partner       $675 $382,117.50       566.1     14.6     77.9     18.4    174.8     14.6     22.6    1.1     48.6     57.1     79.8     29.4       27.2             -          -
L. McDuffie      Paralegal     $125   $2,162.50        17.3         -     5.8         -        -     5.3      1.7    0.7         -     3.0      0.8         -          -            -          -
                  Totals for ASWT:  $494,185.00       712.7     29.8     98.5     36.2    229.5     38.9     27.5    1.8     53.2     60.1     80.6     29.4       27.2             -          -

LIDDLE & DUBIN, PC
Steven Liddle    Partner       $850     $80,325.00     94.5      4.4      0.0     18.7     67.2         -     3.5       -     0.7         -        -          -          -          -          -
Nicholas Coulson Associate     $440    $236,500.00    537.5      1.3     41.5     23.2    211.2      6.8     26.2       -     3.1      7.1    217.1           -          -          -          -
                      Totals for LD:   $316,825.00    632.0      5.7     41.5     41.9    278.4      6.8     29.7       -     3.8      7.1    217.1           -          -          -          -

                      Grand Totals: $1,961,905.00    2,923.8    63.5    176.9    113.0 1,199.9     109.5    108.8   22.3    256.9    194.2    420.1    104.5      149.9        0.0        4.3

             Percent of Total Hours:       -            -       2.2%    6.1%     3.9%     41.0%    3.7%     3.7% 0.8%       8.8%     6.6% 14.4%        3.6%       5.1%       0.0%       0.1%
       Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 40 of 113




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
                                                       EXHIBIT	  C	  
	  
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 41 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 42 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 43 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 44 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 45 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 46 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 47 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 48 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 49 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 50 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 51 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 52 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 53 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 54 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 55 of 113
       Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 56 of 113




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
                                                      EXHIBIT	  D	  
	  
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 57 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 58 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 59 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 60 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 61 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 62 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 63 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 64 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 65 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 66 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 67 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 68 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 69 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 70 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 71 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 72 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 73 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 74 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 75 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 76 of 113
       Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 77 of 113




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
                                                       EXHIBIT	  E	  
	  
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 78 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 79 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 80 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 81 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 82 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 83 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 84 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 85 of 113
       Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 86 of 113




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
                                                       EXHIBIT	  F	  
	  
          Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 87 of 113

  $1,000 Per Hour Isn't Rare Anymore; Nominal billing levels rise, but discounts ease blow. The
                         National Law Journal January 13, 2014 Monday


                             Copyright 2014 ALM Media Properties, LLC
                                         All Rights Reserved
                        Further duplication without permission is prohibited




                                      The National Law Journal

                                     January 13, 2014 Monday

SECTION: NLJ'S BILLING SURVEY; Pg. 1 Vol. 36 No. 20

LENGTH: 1860 words

HEADLINE: $1,000 Per Hour Isn't Rare Anymore;
Nominal billing levels rise, but discounts ease blow.

BYLINE: KAREN SLOAN

BODY:




As recently as five years ago, law partners charging $1,000 an hour were outliers. Today, four-
figure hourly rates for indemand partners at the most prestigious firms don't raise eyebrows-and a
few top earners are closing in on $2,000 an hour.

These rate increases come despite hand-wringing over price pressures from clients amid a tough
economy. But everrising standard billing rates also obscure the growing practice of discounts,
falling collection rates, and slow march toward alternative fee arrangements.



Nearly 20 percent of the firms included in The National Law Journal's annual survey of large law
firm billing rates this year had at least one partner charging more than $1,000 an hour. Gibson,
Dunn & Crutcher partner Theodore Olson had the highest rate recorded in our survey, billing
$1,800 per hour while representing mobile satellite service provider LightSquared Inc. in Chapter
11 proceedings.

Of course, few law firm partners claim Olson's star power. His rate in that case is nearly the twice
the $980 per hour average charged by Gibson Dunn partners and three times the average $604
hourly rate among partners at NLJ 350 firms. Gibson Dunn chairman and managing partner Ken
Doran said Olson's rate is "substantially" above that of other partners at the firm, and that the
firm's standard rates are in line with its peers.

"While the majority of Ted Olson's work is done under alternative billing arrangements, his hourly
rate reflects his stature in the legal community, the high demand for his services and the unique
value that he offers to clients given his extraordinary experience as a former solicitor general of
the United States who has argued more than 60 cases before the U.S. Supreme Court and has
counseled several presidents," Doran said.
          Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 88 of 113

In reviewing billing data this year, we took a new approach, asking each firm on the NLJ 350-our
survey of the nation's 350 largest firms by attorney headcount-to provide their highest, lowest
and average billing rates for associates and partners. We supplemented those data through public
records. All together, this year's survey includes information for 159 of the country's largest law
firms and reflects billing rates as of October.

The figures show that, even in a down economy, hiring a large law firm remains a pricey prospect.
The median among the highest partner billing rates reported at each firm is $775 an hour, while
the median low partner rate is $405. For associates, the median high stands at $510 and the low
at $235. The average associate rate is $370.

Multiple industry studies show that law firm billing rates continued to climb during 2013 despite
efforts by corporate counsel to rein them in. TyMetrix's 2013 Real Rate Report Snapshot found
that the average law firm billing rate increased by 4.8 percent compared with 2012. Similarly, the
Center for the Study of the Legal Profession at the Georgetown University Law Center and
Thomson Reuters Peer Monitor found that law firms increased their rates by an average 3.5
percent during 2013.

Of course, rates charged by firms on paper don't necessarily reflect what clients actually pay.
Billing realization rates-which reflect the percentage of work billed at firms' standard rates- have
fallen from 89 percent in 2010 to nearly 87 percent in 2013 on average, according to the
Georgetown study. When accounting for billed hours actually collected by firms, the realization
rate falls to 83.5 percent.

"What this means, of course, is that- on average-law firms are collecting only 83.5 cents for
every $1.00 of standard time they record," the Georgetown report reads. "To understand the full
impact, one need only consider that at the end of 2007, the collected realization rate was at the
92 percent level."

In other words, law firms set rates with the understanding that they aren't likely to collect the
full amount, said Mark Medice, who oversees the Peer Monitor Index. That index gauges the
strength of the legal market according to economic indicators including demand for legal services,
productivity, rates and expenses. "Firms start out with the idea of, 'I want to achieve a certain
rate, but it's likely that my client will ask for discounts whether or not I increase my rate,'"
Medice said.

Indeed, firms bill nearly all hourly work at discounts ranging from 5 percent to 20 percent off
standard rates, said Peter Zeughauser, a consultant with the Zeughauser Group. Discounts can
run as high as 50 percent for matters billed under a hybrid system, wherein a law firm can earn a
premium for keeping costs under a set level or for obtaining a certain outcome, he added. "Most
firms have gone to a two-tier system, with what is essentially an aspirational rate that they
occasionally get and a lower rate that they actually budget for," he said.

Most of the discounting happens at the front end, when firms and clients negotiate rates, Medice
said. But additional discounting happens at the billing and collections stages. Handling alternative
fee arrangements and discounts has become so complex that more than half of the law firms on
the Am Law 100-NLJ affiliate The American Lawyer's ranking of firms by gross revenue-have
created new positions for pricing directors, Zeughauser said.

THE ROLE OF GEOGRAPHY



Unsurprisingly, rates vary by location. Firms with their largest office in New York had the highest
average partner and associate billing rates, at $882 and $520, respectively. Similarly, TyMetrix
has reported that more than 25 percent of partners at large New York firms charge $1,000 per
          Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 89 of 113
hour or more for contracts and commercial work.

Washington was the next priciest city on our survey, with partners charging an average $748 and
associates $429. Partners charge an average $691 in Chicago and associates $427. In Los
Angeles, partners charge an average $665 while the average associate rate is $401.

Pricing also depends heavily on practice area, Zeughauser and Medice said. Bet-the-company
patent litigation and white-collar litigation largely remain at premium prices, while practices
including labor and employment have come under huge pressure to reduce prices.

"If there was a way for law firms to hold rates, they would do it. They recognize how sensitive
clients are to price increases," Zeughauser said. But declining profit margins-due in part to higher
technology costs and the expensive lateral hiring market-mean that firms simply lack the option
to keep rates flat, he said.

BILLING SURVEY METHODOLOGY



The National Law Journal's survey of billing rates of the largest U.S. law firms provides the high,
low and average rates for partners and associates.

The NLJ asked respondents to its annual survey of the nation's largest law firms (the NLJ 350) to
provide a range of hourly billing rates for partners and associates as of October 2013.

For firms that did not supply data to us, in many cases we were able to supplement billing-rate
data derived from public records.

In total, we have rates for 159 of the nation's 350 largest firms.

Rates data include averages, highs and low rates for partners and associates. Information also
includes the average full-time equivalent (FTE) attorneys at the firm and the city of the firm's
principal or largest office.

We used these data to calculate averages for the nation as a whole and for selected cities.

Billing Rates at the Country's Priciest Law Firms



Here are the 50 firms that charge the highest average hourly rates for partners.


Billing Rates at the Country's Priciest Law Firms
FIRM NAME      LARGEST      AVERAGE    PARTNER ASSOCIATE
               U.S.         FULL-TIME  HOURLY HOURLY
               OFFICE*      EQUIVALENT RATES   RATES
                            ATTORNEYS*
                                             AVERAGE HIGH            LOW AVERAGE HIGH LOW
* Full-time equivalent attorney numbers and the largest U.S. office are from the NLJ 350
published in April 2013. For complete numbers, please see NLJ.com.
** Firm did not exist in this form for the entire year.
Debevoise &    New York     615              $1,055       $1,075     $955 $490        $760   $120
Plimpton
Paul, Weiss,   New York     803              $1,040       $1,120     $760 $600        $760   $250
            Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 90 of 113
Rifkind,
Wharton &
Garrison
Skadden,         New York    1,735      $1,035   $1,150      $845 $620     $845   $340
Arps, Slate,
Meagher &
Flom
Fried, Frank, New York       476        $1,000   $1,100      $930 $595     $760   $375
Harris, Shriver
& Jacobson
Latham &         New York    2,033      $990     $1,110      $895 $605     $725   $465
Watkins
Gibson, Dunn New York        1,086      $980     $1,800      $765 $590     $930   $175
& Crutcher
Davis Polk &     New York    787        $975     $985        $850 $615     $975   $130
Wardwell
Willkie Farr &   New York    540        $950     $1,090      $790 $580     $790   $350
Gallagher
Cadwalader, New York         435        $930     $1,050      $800 $605     $750   $395
Wickersham &
Taft
Weil, Gotshal New York       1,201      $930     $1,075      $625 $600     $790   $300
& Manges
Quinn            New York    697        $915     $1,075      $810 $410     $675   $320
Emanuel
Urquhart &
Sullivan
Wilmer Cutler Washington 961            $905     $1,250      $735 $290     $695   $75
Pickering Hale
and Dorr
Dechert          New York    803        $900     $1,095      $670 $530     $735   $395
Andrews          Houston     348        $890     $1,090      $745 $528     $785   $265
Kurth
Hughes           New York    344        $890     $995        $725 $555     $675   $365
Hubbard &
Reed
Irell & Manella Los          164        $890     $975        $800 $535     $750   $395
                Angeles
Proskauer        New York    746        $880     $950        $725 $465     $675   $295
Rose
White & Case New York        1,900      $875     $1,050      $700 $525     $1,050 $220
Morrison &       San         1,010      $865     $1,195      $595 $525     $725   $230
Foerster         Francisco
Pillsbury    Washington 609             $865     $1,070      $615 $520     $860   $375
Winthrop
Shaw Pittman
Kaye Scholer New York        414        $860     $1,080      $715 $510     $680   $320
Kramer Levin     New York    320        $845     $1,025      $740 $590     $750   $400
Naftalis &
Frankel
Hogan Lovells Washington 2,280          $835     $1,000      $705 -        -      -
            Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 91 of 113
Kasowitz,       New York     365        $835     $1,195      $600 $340     $625   $200
Benson,
Torres &
Friedman

Kirkland & Ellis Chicago     1,517      $825     $995        $590 $540     $715   $235
Cooley          Palo Alto    632        $820     $990        $660 $525     $630   $160
Arnold &        Washington 748          $815     $950        $670 $500     $610   $345
Porter
Paul Hastings New York       899        $815     $900        $750 $540     $755   $335
Curtis, Mallet- New York     322        $800     $860        $730 $480     $785   $345
Prevost, Colt
& Mosle
Winston &       Chicago      842        $800     $995        $650 $520     $590   $425
Strawn
Bingham         Boston       900        $795     $1,080      $220 $450     $605   $185
McCutchen
Akin Gump     Washington 806            $785     $1,220      $615 $525     $660   $365
Strauss Hauer
& Feld
Covington &     Washington 738          $780     $890        $605 $415     $565   $320
Burling
King &          Atlanta      838        $775     $995        $545 $460     $735   $125
Spalding
Norton Rose     N/A**        N/A**      $775     $900        $525 $400     $515   $300
Fulbright
DLA Piper       New York     4,036      $765     $1,025      $450 $510     $750   $250
Bracewell &     Houston      432        $760     $1,125      $575 $440     $700   $275
Giuliani
Baker &         Chicago      4,004      $755     $1,130      $260 $395     $925   $100
McKenzie
Dickstein       Washington 308          $750     $1,250      $590 $475     $585   $310
Shapiro
Jenner &        Chicago      432        $745     $925        $565 $465     $550   $380
Block
Jones Day       New York     2,363      $745     $975        $445 $435     $775   $205
Manatt,         Los          325        $740     $795        $640 -        -      -
Phelps &        Angeles
Phillips
Seward &        New York     152        $735     $850        $625 $400     $600   $290
Kissel
O'Melveny &     Los          738        $715     $950        $615 -        -      -
Myers           Angeles
McDermott       Chicago      1,024      $710     $835        $525 -        -      -
Will & Emery
Reed Smith      Pittsburgh   1,468      $710     $945        $545 $420     $530   $295
Dentons         N/A**        N/A**      $700     $1,050      $345 $425     $685   $210
Jeffer Mangels Los           126        $690     $875        $560 -        -      -
Butler &       Angeles
Mitchell
Sheppard,       Los          521        $685     $875        $490 $415     $535   $275
             Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 92 of 113
Mullin, Richter Angeles
& Hampton
Alston & Bird    Atlanta     805                $675         $875           $495 $425          $575     $280



THE FOUR-FIGURE CLUB



These 10 firms posted the highest partner billing rates.


THE FOUR-FIGURE CLUB
Gibson, Dunn & Crutcher                                                                        $1,800
Dickstein Shapiro                                                                              $1,250
Wilmer Cutler Pickering Hale and Dorr                                                          $1,250
Akin Gump Strauss Hauer & Feld                                                                 $1,220
Kasowitz, Benson, Torres & Friedman                                                            $1,195
Morrison & Foerster                                                                            $1,195
Skadden, Arps, Slate, Meagher & Flom                                                           $1,150
Baker & McKenzie                                                                               $1,130
Bracewell & Giuliani                                                                           $1,125
Paul, Weiss, Rifkind, Wharton & Garrison                                                       $1,120


Contact Karen Sloan at ksloan@alm.com

LOAD-DATE: January 13, 2014

   Source:   Legal > / . . . / > The National Law Journal
    Terms:   "isn't rare anymore" (Suggest Terms for My Search)
     View:   Full
Date/Time:   Friday, August 15, 2014 - 6:12 PM EDT




                           About LexisNexis | Privacy Policy | Terms & C onditions | C ontact Us
                           C opyright © 2014 LexisNexis, a division of Reed Elsevier Inc. All rights reserved.
       Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 93 of 113




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
                                                       EXHIBIT	  G	  
	  
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 94 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 95 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 96 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 97 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 98 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 99 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 100 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 101 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 102 of 113
       Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 103 of 113




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
                                                       EXHIBIT	  H	  
	  
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 104 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 105 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 106 of 113
Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 107 of 113
       Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 108 of 113




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
                                                         EXHIBIT	  I	  
	  
                              Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 109 of 113



                                      Ahdoot & Wolfson, PC
                                                                 Transaction Report
                                                              January 2, 2015 - November 1, 2019

Expense Date                                          Memo/Description                                                     Expense Type               Amount
02/21/15       ABC Legal Services, Service of Process, Invoice no. 683401                                     Attorney Service   Fees                $59.50
04/18/15       Western Attorney Services, Courtesy copy to Judge Tigar, First Amended Complaint, Invoice no.  Attorney
                                                                                                                68083 Service    Fees                $20.84
05/20/15       Western Attorney Services, Courtesy copy to Judge Tigar, Invoice no. 68314                     Attorney Service   Fees                $31.24
06/03/15       Western Attorney Services, Courtesy copy to Judge Tigar, Invoice no. 68390                     Attorney Service   Fees                $11.83
06/12/15       Western Attorney Services, Courtesy copy to Judge Tigar, Invoice no. 68447                     Attorney Service   Fees                $14.23
06/19/15       Western Attorney Services, Courtesy copy to Judge Tigar, Invoice no. 68503                     Attorney Service   Fees                $26.83
10/28/15       Now Messenger, Messenger from Ahdoot & Wolfson to Irell Manella, Invoice no. 7855              Attorney Service   Fees               $139.41
11/18/15       Western Attorney Services, Courtesy copy to Judge Tigar, Invoice no. 69475                     Attorney Service   Fees                $15.26
01/08/16       Western Attorney Services, Courtesy copy to Judge Tigar, Invoice no. 69804                     Attorney Service   Fees                $44.74
02/19/16       Western Attorney Services, Courtesy copy to Judge Tigar, Invoice no. 70068                     Attorney Service   Fees                $79.50
03/22/16       Western Attorney Services, Courtesy copy to Judge Tigar, Invoice no. 70288                     Attorney Service   Fees                $17.26
07/22/16       Western Attorney Services, Courtesy copy to Judge Tigar, Invoice no. 71115                     Attorney Service   Fees                $30.35
02/01/18       Western Attorney Services Invoice No. 75008, Courtesy Copy to Judge Tigar                      Attorney Service   Fees                $63.46
02/07/18       Western Attorney Services Invoice No. 75067, Courtesy Copy to Judge Tigar                      Attorney Service   Fees                $32.35
02/21/18       Western Attorney Services Invoice No. 75169, Courtesy Copy to Judge Tigar                      Attorney Service   Fees                $28.27
06/07/19       Western Attorney Services Invoice No. 78330, Courtesy copy to Judge Tigar of Docket 182 - Rush Attorney Service   Fees                $55.80
02/07/18       Print preparation documents for fairness hearing (857pgs)                                      Attorney Service   Fees                $85.60
                                                                                                                            Subtotal:              $756.47

01/07/15       Complaint Filing Fee for Andrea Pappey to US District Court Northern District                 Filing Fees                            $400.00
                                                                                                                            Subtotal:              $400.00

08/12/15       JAMS,Inc. Check no. 5534 Retainer Fees Invoice no. 3518638                                    Mediation   Fees                      $2,441.66
09/29/15       JAMS,Inc. Check no. 5583 Retainer Fees Invoice no. 3548644                                    Mediation   Fees                      $2,441.67
10/30/15       JAMS,Inc. Check no. 5600 Retainer Fees Invoice no. 3573668                                    Mediation   Fees                      $1,608.33
01/28/16       Jams, Inc. Reimbursement check                                                                Mediation   Fees                      -$274.99
                                                                                                                            Subtotal:             $6,216.67

06/30/15       Pacer charges 4/1/15-6/30/15                                                                  Electronic Research and Pacer Fees      $15.60
03/31/16       Pacer 01/01/2016 to 03/31/2016                                                                Electronic Research and Pacer Fees      $14.90
09/30/16       Pacer 07/01/2016 to 09/30/2016                                                                Electronic Research and Pacer Fees       $3.20
03/31/17       Pacer, From 01/01/2017 to 03/31/2017                                                          Electronic Research and Pacer Fees       $0.20
05/19/17       Pacer, From 04/01/2017 to 05/19/2017                                                          Electronic Research and Pacer Fees       $1.20
                               Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 110 of 113



                                        Ahdoot & Wolfson, PC
                                                                     Transaction Report
                                                                 January 2, 2015 - November 1, 2019

Expense Date                                             Memo/Description                                         Expense Type               Amount
07/18/17       Pacer, From 05/20/2017 to 07/18/2017                                                   Electronic Research and Pacer Fees     $1.90
07/18/17       Pacer, From 05/19/2017 to 07/18/2017                                                   Electronic Research and Pacer Fees     $3.10
11/20/17       Pacer, From 11/10/2017 to 11/20/2017                                                   Electronic Research and Pacer Fees     $1.70
12/28/17       Pacer, From 12/01/2017 to 12/28/2017                                                   Electronic Research and Pacer Fees    $13.10
12/28/17       Pacer, From 12/01/2017 to 12/28/2017                                                   Electronic Research and Pacer Fees     $2.20
03/02/18       Pacer, From 01/01/2018 to 03/02/2018                                                   Electronic Research and Pacer Fees    $94.20
03/02/18       Pacer, From 01/01/2018 to 03/02/2018                                                   Electronic Research and Pacer Fees    $54.60
03/02/18       Pacer, From 01/01/2018 to 03/02/2018                                                   Electronic Research and Pacer Fees     $2.60
05/28/18       Pacer, From 03/02/2018 to 05/28/2018                                                   Electronic Research and Pacer Fees    $18.70
11/30/18       Pacer, From 11/01/2018 to 11/30/2018                                                   Electronic Research and Pacer Fees     $1.00
03/26/19       Pacer, From 01/01/2019 to 03/26/2019                                                   Electronic Research and Pacer Fees     $3.00
03/26/19       Pacer, From 01/01/2019 to 03/26/2019                                                   Electronic Research and Pacer Fees    $11.70
06/30/19       Pacer, From 03/30/2019 to 06/30/2019                                                   Electronic Research and Pacer Fees     $5.50
09/17/19       Pacer, From 07/01/2019 to 09/17/2019                                                   Electronic Research and Pacer Fees     $5.50
09/17/19       Pacer, From 07/01/2019 to 09/17/2019                                                   Electronic Research and Pacer Fees     $2.50
11/15/19       Pacer, From 10/19/2019 to 11/15/2019                                                   Electronic Research and Pacer Fees     $3.40
                                                                                                                    Subtotal:              $259.80

01/07/15       Mailing Courtesy copy to California Northern District                                  Mailing/Postage                        $2.24
04/13/15       Mailing CLRA Return Receipt Request to Andra Greene, Irell & Manella                   Mailing/Postage                        $6.00
04/13/15       Mailing 93A Return Receipt Request to Andra Greene, Irell & Manella                    Mailing/Postage                        $6.00
04/14/15       Mailing 93A Flat Rate Sent to Andra Greene, Irell & Manella                            Mailing/Postage                        $7.60
04/14/15       Mailing CLRA Flat Rate Sent to Andra Greene, Irell & Manella                           Mailing/Postage                        $7.60
06/23/15       Motion to Stay Pending Arb, Binder sent to Tina in New York                            Mailing/Postage                       $75.83
02/11/16       Mailing of Discovery Request For Production                                            Mailing/Postage                        $0.71
12/08/17       Courtesy copy to Judge Tigar sent via USPS Priority Mail                               Mailing/Postage                        $6.65
                                                                                                                   Subtotal:               $112.63

07/02/15       Motion to Stay Pending Arb United Airlines Flight Change Fee                           Travel                               $200.00
08/24/15       Mediation before Hon. Carl J. West - Union 76                                          Travel                                $83.00
08/24/15       Mediation before Hon. Carl J. West - ABM Parking Gas Tower                             Travel                                $46.35
10/30/15       Mediation before Hon. Carl J. West - ABM Parking Gas Tower                             Travel                                 $8.00
10/30/15       Mediation before Hon. Carl J. West - Uber                                              Travel                                $34.57
                               Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 111 of 113



                                       Ahdoot & Wolfson, PC
                                                                   Transaction Report
                                                                January 2, 2015 - November 1, 2019

Expense Date                                            Memo/Description                                                   Expense Type      Amount
11/04/15       Confirmatory discovery at defendant HQ, Westin Saint Francis Hotel, 5 Nights (11-5-15 to 11-10-15) Travel                  $2,171.85
11/04/15       Confirmatory discovery at defendant HQ, Round Trip Southwest Airlines Ticket                       Travel                   $507.96
11/06/15       Confirmatory discovery at defendant HQ, Uber                                                       Travel                      $8.49
11/06/15       Confirmatory discovery at defendant HQ, Uber                                                       Travel                     $34.83
11/09/15       Confirmatory discovery at defendant HQ, Lyft Ride Fri 10am                                         Travel                     $14.51
11/09/15       Confirmatory discovery at defendant HQ, Lyft Ride Sat 6pm                                          Travel                      $8.79
11/09/15       Confirmatory discovery at defendant HQ, Uber                                                       Travel                     $13.93
11/10/15       Confirmatory discovery at defendant HQ, Lyft Ride Mon 9am                                          Travel                      $8.64
11/10/15       Confirmatory discovery at defendant HQ, Lyft Ride Tue 9am                                          Travel                      $9.25
11/10/15       Confirmatory discovery at defendant HQ, Uber                                                       Travel                      $7.49
11/10/15       Confirmatory discovery at defendant HQ, Uber                                                       Travel                      $7.79
11/10/15       Confirmatory discovery at defendant HQ, Uber                                                       Travel                      $5.66
11/10/15       Confirmatory discovery at defendant HQ, Uber                                                       Travel                      $7.15
11/11/15       Confirmatory discovery at defendant HQ, Westin Saint Francis Hotel                                 Travel                     $58.07
11/11/15       Confirmatory discovery at defendant HQ, Lyft Ride Tue 3pm                                          Travel                     $11.90
11/11/15       Confirmatory discovery at defendant HQ, Lyft Ride Wed 10am                                         Travel                     $10.66
11/11/15       Confirmatory discovery at defendant HQ, Lyft Ride Wed 9am                                          Travel                     $10.02
11/11/15       Confirmatory discovery at defendant HQ, Uber                                                       Travel                      $5.00
11/12/15       Confirmatory discovery at defendant HQ, Lyft Ride Thu 9am                                          Travel                      $9.40
11/13/15       Confirmatory discovery at defendant HQ, Lyft Ride Thu 6pm                                          Travel                      $9.05
11/13/15       Confirmatory discovery at defendant HQ, Uber                                                       Travel                     $35.25
11/13/15       Confirmatory discovery at defendant HQ, Uber                                                       Travel                     $41.13
01/24/16       Hearing Combined CMC, Round Trip Virgin America Flight                                             Travel                   $450.20
01/25/16       Hearing Combined CMC, LAX Parking                                                                  Travel                     $30.00
01/25/16       Hearing Combined CMC, San Francisco Bart                                                           Travel                     $17.90
10/05/16       Mediation at Judicate West, Parking at ABM Gas Tower                                               Travel                     $21.00
10/05/16       Mediation at Judicate West, Union 76                                                               Travel                     $80.70
11/22/16       Mediation at Judicate West, Shell Oil                                                              Travel                     $62.23
11/22/16       Mediation at Judicate West, Shell Oil                                                              Travel                      $4.08
12/06/16       Meeting with Uber In-house and M. Ashley, Lyft Ride Tue 2pm                                        Travel                     $34.49
12/06/16       Meeting with Uber In-house and M. Ashley, Lyft Ride Tue 11am                                       Travel                     $22.84
12/06/16       Meeting with Uber In-house and M. Ashley, Lyft Ride Tue 4pm                                        Travel                      $6.75
12/06/16       Meeting with Uber In-house and M. Ashley, Southwest Airlines Round Trip                            Travel                   $475.68
12/06/16       Meeting with Uber In-house and M. Ashley, Uber                                                     Travel                     $56.16
                               Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 112 of 113



                                        Ahdoot & Wolfson, PC
                                                                   Transaction Report
                                                                January 2, 2015 - November 1, 2019

Expense Date                                            Memo/Description                                      Expense Type    Amount
12/06/16       Meeting with Uber In-house and M. Ashley, Uber                                        Travel                   $19.13
12/07/16       Meeting with Uber In-house and M. Ashley, Uber                                        Travel                   $93.00
12/07/16       Meeting with Uber In-house and M. Ashley, Uber                                        Travel                   $56.16
12/07/16       Meeting with Uber In-house and M. Ashley, Felix Goldberg Taxicab & Limousine          Travel                   $17.40
12/07/16       Meeting with Uber In-house and M. Ashley, Uber                                        Travel                   $93.00
12/07/16       Meeting with Uber In-house and M. Ashley, Lyft Ride Tue 10pm                          Travel                    $9.19
12/07/16       Meeting with Uber In-house and M. Ashley, Lyft Ride Wed 9am                           Travel                    $8.75
12/07/16       Meeting with Uber In-house and M. Ashley, Lyft Ride Wed 7pm                           Travel                   $34.77
12/07/16       Meeting with Uber In-house and M. Ashley, Virgin America Round Trip Flight            Travel                  $440.20
12/07/16       Meeting with Uber In-house and M. Ashley, The Marker Hotel                            Travel                    $6.53
12/07/16       Meeting with Uber In-house and M. Ashley, Lyft Ride Wed 10pm                          Travel                   $21.61
12/07/16       Meeting with Uber In-house and M. Ashley, The Marker Hotel                            Travel                  $315.74
12/07/16       Meeting with Uber In-house and M. Ashley, Exxon Mobil                                 Travel                   $55.18
12/07/16       Meeting with Uber In-house and M. Ashley, The Marker Hotel                            Travel                  $335.53
12/07/16       Meeting with Uber In-house and M. Ashley, Southwest Airlines Round Trip               Travel                  $223.84
12/07/16       Meeting with Uber In-house and M. Ashley, Lyft Ride Tue 10am                          Travel                   $29.69
12/07/16       Meeting with Uber In-house and M. Ashley, Lyft Ride Wed 11am                          Travel                    $6.76
01/03/17       Mediation at Judicate West with Robert Kaplan, Southwest Airlines Round Trip flight   Travel                  $475.88
01/05/17       Mediation at Judicate West with Robert Kaplan, Bob Hope Airport Parking               Travel                   $32.00
01/05/17       Mediation at Judicate West with Robert Kaplan, Lyft Ride Thu 2pm                      Travel                   $41.26
01/06/17       Mediation at Judicate West with Robert Kaplan, Smart Taxi Enterprise                  Travel                   $90.95
02/21/17       Case Management Conference, Virgin America Flight LAX-SFO                             Travel                  $218.20
02/21/17       Case Management Conference, Virgin America Flight SFO-LAX                             Travel                  $218.20
02/22/17       Case Management Conference, LAX Airport Parking                                       Travel                   $30.00
02/23/17       Case Management Conference, Lyft Ride 11am                                            Travel                   $28.95
03/06/17       Settlement Conference, Southwest Airlines Round Trip Flight                           Travel                  $497.88
03/06/17       Settlement Conference, Shell Oil                                                      Travel                   $67.03
03/07/17       Settlement Conference, Uber                                                           Travel                   $57.69
03/07/17       Settlement Conference, LAX Airport Parking                                            Travel                   $30.00
03/07/17       Settlement Conference, Uber                                                           Travel                   $63.20
02/07/18       Hearing re Final Settlement, Lyft Ride Thu 8pm                                        Travel                   $35.69
02/08/18       Hearing re Final Settlement, Delta Airlines from SFO-Altanta                          Travel                  $798.30
02/08/18       Hearing re Final Settlement, Shell Oil                                                Travel                   $41.39
                               Case 4:14-cv-05615-JST Document 192-1 Filed 03/12/20 Page 113 of 113



                                        Ahdoot & Wolfson, PC
                                                                    Transaction Report
                                                                 January 2, 2015 - November 1, 2019

Expense Date                                            Memo/Description                                            Expense Type        Amount
02/08/18       Hearing re Final Settlement, Lyft Ride Thu 10am                                        Travel                           $40.89
                                                                                                                     Subtotal:      $9,164.76

02/23/18       Joan Marie Columbini Invoice no. 20180064, Transcript of FTR proceedings               Transcripts                      $84.76
                                                                                                                     Subtotal:        $84.76

                                                                                                                Total Expenses:    $16,995.09
